Exhibit 10.11

 

 

FIRST AMENDED AND RESTATED LOAN AGREEMENT

between

FOUNTAIN POWERBOATS, INC.,

as Borrower,

FOUNTAIN POWERBOAT INDUSTRIES, INC.,

as Parent Guarantor

FOUNTAIN DEALERS’ FACTORY SUPER STORE, INC.,

as Affiliate Guarantor

and

REGIONS BANK

$14,500,000 Term Loan

$2,000,000 Revolving Line of Credit

November 16, 2007

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I        DEFINITIONS    2         1.1    Defined Terms   
2         1.2    Accounting Terms    15         1.3    Singular/Plural    15
        1.4    Other Terms    15 ARTICLE II        TERMS OF THE LOANS    15
        2.1    Term Loan    15         2.2    Term Note    15         2.3   
Repayment of the Term Loan    15         2.4    Optional Prepayment of the Term
Loan    17         2.5    Interest on Term Loan    17         2.6    Revolving
Loan    17         2.7    Revolving Note    18         2.8    Request for
Revolving Borrowing    18         2.9    Interest on the Revolving Loan    18
        2.10    Repayment of the Revolving Loan    18         2.11    Use of
Loan Proceeds    18         2.12    Payments Generally    18         2.13   
Interest Generally    19         2.14    Interest Upon Event of Default    19
        2.15    Taxes    19         2.16    Basis for Determining Interest Rate
Inadequate or Unfair    20         2.17    Illegality    20         2.18   
Increased Cost and Reduced Return    20         2.19    Base Rate Loans
Substituted for Affected LIBOR Loans    21         2.20    Compensation    22
ARTICLE III        CLOSING; CONDITIONS OF CLOSING AND BORROWING    22
        3.1    Conditions of Closing    22         3.2    Conditions Precedent
to Subsequent Revolving Borrowings    25         3.3    Waiver of Conditions
Precedent    26 ARTICLE IV        REPRESENTATIONS AND WARRANTIES    26
        4.1    Corporate Organization and Power    26         4.2    Corporate
Authority: No Conflict With Other Instruments or Law    26         4.3    Due
Execution and Delivery    27         4.4    Enforceability    27         4.5   
Governmental Approval    27         4.6    Margin Stock    27         4.7   
Investment Company    27         4.8    Taxes    27         4.9    Litigation   
27         4.10    Financial Statements    28

 

i



--------------------------------------------------------------------------------

        4.11    No Material Adverse Change    28         4.12    Compliance with
Laws    28         4.13    Environmental Compliance    28         4.14   
Ownership of Properties    29         4.15    Intellectual Property    30
        4.16    Insurance    30         4.17    ERISA    30         4.18    Full
Disclosure    30         4.19    No Default    30         4.20    Subsidiaries
   30         4.21    First Priority Liens    31         4.22    Labor Relations
   31         4.23    Solvency    31         4.24    OFAC; Anti-Terrorism Laws
   31 ARTICLE V        AFFIRMATIVE COVENANTS    31         5.1    Financial and
Business Information. Deliver to the Bank:    31         5.2    Notice of
Certain Events    33         5.3    Existence; Franchises; Maintenance of
Properties    33         5.4    Compliance with Laws    33         5.5   
Payment of Obligations    33         5.6    Maintenance of Books and Records;
Inspection    34         5.7    Maintenance of Insurance    34         5.8   
Compliance with ERISA    34         5.9    Name Change    34         5.10   
OFAC, PATRIOT Act Compliance    34         5.11    Further Assurances    35
ARTICLE VI        FINANCIAL COVENANTS    35         6.1    [Intentionally
Omitted.]    35         6.2    [Intentionally Omitted.]    35         6.3   
[Intentionally Omitted.]    35         6.4    Capital Expenditures    35
        6.5    Minimum Consolidated EBITDA    36 ARTICLE VII        NEGATIVE
COVENANTS    36         7.1    Mergers; Consolidations    36         7.2   
Indebtedness    36         7.3    Liens and Encumbrances    37         7.4   
Disposition of Assets    37         7.5    Restricted Investments    38
        7.6    Restricted Payments    38         7.7    Transactions With
Related Persons    39         7.8    Sale-Leaseback Transactions    39
        7.9    Certain Amendments    39         7.10    Limitation on Certain
Restrictions    40         7.11    No Other Negative Pledges    40         7.12
   Partnerships    40

 

ii



--------------------------------------------------------------------------------

        7.13    Lines of Business    40         7.14    Fiscal Year    40
        7.15    Accounting Changes    41         7.16    Additional Covenants of
the Parent    41 ARTICLE VIII        EVENTS OF DEFAULT; REMEDIES    41
        8.1    Events of Default    41         8.2    Remedies    43
ARTICLE IX        GUARANTY    44         9.1    The Guaranty    44         9.2
   Guaranty Unconditional    45         9.3    Nature of Liability    45
        9.4    Independent Obligation    45         9.5    Authorization    46
        9.6    Reliance    46         9.7    Waiver    46         9.8   
Application; Set-Off    47 ARTICLE X        MISCELLANEOUS    48         10.1   
Costs, Expenses and Taxes    48         10.2    Indemnification    48
        10.3    Waiver of Jury Trial    49         10.4    Waiver of Automatic
or Supplemental Stay    49         10.5    Notices    49         10.6   
Continuing Obligations    50         10.7    Controlling Law    50         10.8
   Successors and Assigns    50         10.9    Assignment and Sale    50
        10.10    Entire Agreement    51         10.11    Amendment    51
        10.12    Severability    51         10.13    Counterparts    51
        10.14    Captions    51 ARTICLE XI        AMENDMENT AND RESTATEMENT   
51         11.1    Interrelationship with the Original Loan Agreement.    51
        11.2    Confirmation of Existing Obligations    52

 

iii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED LOAN AGREEMENT

THIS FIRST AMENDED AND RESTATED LOAN AGREEMENT, dated as of November 16, 2007,
is made and entered into by and among FOUNTAIN POWERBOATS, INC., a North
Carolina corporation with its principal office at 1653 Whichard’s Beach Road,
Washington, North Carolina 27889 (the “Borrower”), FOUNTAIN POWERBOAT
INDUSTRIES, INC., a Nevada corporation (the “Parent”), FOUNTAIN DEALERS’ FACTORY
SUPER STORE, INC., a North Carolina corporation (the “Affiliate Guarantor”), and
REGIONS BANK, an Alabama chartered bank with offices in Charlotte, North
Carolina (together with its successors and assigns, the “Bank”).

BACKGROUND STATEMENT

A. The Borrower, the Parent and the Bank are parties to that certain Loan
Agreement dated as of September 19, 2005, as amended by that certain First
Amendment to Loan Agreement, dated September 29, 2005, and as further amended by
that certain Second Amendment to Loan Agreement, dated June 27, 2007 (as amended
and modified and in effect on the date hereof prior to this Agreement, the
“Original Loan Agreement”);

B. The Borrower, the Parent and the Lender have agreed to amend and restate the
Original Loan Agreement in its entirety as, and in accordance with and subject
to the terms and conditions, set forth herein;

C. Each of the Borrower and the Parent acknowledges and agrees that the security
interests granted to the Bank, pursuant to the Original Loan Agreement and the
other “Loan Documents” (as defined in the Original Loan Agreement), shall remain
outstanding and in full force and effect in accordance with the Original Loan
Agreement and shall continue to secure the Obligations (as defined herein);

D. In order to induce the Bank to extend the Loans (as defined below) to the
Borrower, and in consideration of the benefits flowing to the Affiliate
Guarantor therefrom (which the Affiliate Guarantor hereby acknowledges and
agrees constitutes fair and adequate consideration), the Affiliate Guarantor
agrees to guarantee and secure the Obligations (as defined below) as described
herein;

E. The Borrower, the Parent, the Affiliate Guarantor and the Bank have agreed
for the Bank to provide for the Revolving Loan (as defined below) to be made to
the Borrower, and for the existing Term Loan (as defined below) to the Borrower
to remain and continue in effect on substantially the same terms and conditions
as provided in the Original Loan Agreement

F. The Borrower, the Parent, the Affiliate Guarantor and the Bank acknowledge
and agree that (a) the Obligations represent, among other things, the amendment,
restatement, renewal, extension, consolidation and modification of the
“Obligations” (as defined in the Original Loan Agreement) arising in connection
with the Original Loan Agreement and other “Loan Documents” (as defined in the
Original Loan Agreement) executed in connection therewith, (b) the Borrower, the
Parent, the Affiliate Guarantor and the Bank intend that the Original Loan
Agreement and the other “Loan Documents” (as defined in the Original Loan
Agreement) executed in connection therewith and the collateral pledged
thereunder shall secure,



--------------------------------------------------------------------------------

without interruption or impairment of any kind, all existing “Obligations” (as
defined in the Original Loan Agreement) under the Original Loan Agreement and
the other “Loan Documents” (as defined in the Original Loan Agreement) executed
in connection therewith as they may be amended, restated, renewed, extended,
consolidated and modified hereunder, together with all other obligations under
this Agreement and under the other Loan Documents, and (c) all “Liens” (as
defined in the Original Loan Agreement) created by the Original Loan Agreement
and the other “Loan Documents” (as defined in the Original Loan Agreement)
executed in connection therewith are hereby ratified, confirmed and continued;
and

F. The Borrower, the Parent, the Affiliate Guarantor and the Bank intend that
(a) the provisions of the Original Loan Agreement be hereby superseded and
replaced by the provisions hereof and (b) by entering into and performing their
respective obligations hereunder, this transaction shall not constitute a
novation; and

G. The Borrower, the Parent, the Affiliate Guarantor and the Bank intend that
(a) the existing Term Note (as defined in the Original Loan Agreement) shall be
amended and restated in its entirety by the Term Note (as defined below),
(b) the provisions of the Original Loan Agreement related to the Term Loan (as
defined below) shall be restated herein but shall not be amended or modified
except to reduce the principal amount outstanding to $14,500,000 as provided
herein, and (c) by entering into and performing their respective obligations
hereunder, this transaction shall not constitute a novation with respect to the
Term Note or the Term Loan.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Bank to make the loans described
herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. In addition to the words and terms defined elsewhere in this
Agreement, the following terms when used herein shall have the following
respective meanings:

“Accounts” shall have the meaning assigned thereto under the UCC.

“Adjusted Base Rate” shall mean an interest rate per annum equal to the sum of
(i) the Base Rate, and (ii) the Applicable Margin in effect at such time with
respect to such Loan.

“Adjusted LIBOR Rate” shall mean, with respect to any Interest Period, a rate
per annum equal to the sum of (i) the quotient obtained (rounded upwards, if
necessary, to the next higher  1/100 of one percent) by dividing (A) the LIBOR
Rate for such Interest Period by (B) 1.00 minus the Eurodollar Reserve
Percentage, and (ii) the Applicable Margin in effect at such time with respect
to such Loan.

“Affiliate” shall mean, as to any Person, (i) any other Person which directly,
or indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with

 

2



--------------------------------------------------------------------------------

such Person, or (iii) any other Person of which such Person owns, directly or
indirectly, ten percent (10%) or more of the common stock or equivalent equity
interests. As used herein, the term “control” means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities or
otherwise. Notwithstanding anything to the contrary set forth herein, so long as
Brunswick Corporation does not own ten percent (10%) or more of the Capital
Stock of the Parent, it shall not be considered an Affiliate of the Parent or
the Borrower.

“Affiliate Guarantor” shall have the meaning given to such term in the
introductory paragraph hereof.

“Agreement” shall mean this First Amended and Restated Loan Agreement and all
schedules and exhibits hereto, together with any amendments, modifications,
replacements and supplements hereto, any substitutes here for.

“Applicable Margin” shall mean, (i) with respect to LIBOR Loans, 1.75% per
annum; (ii) with respect to Base Rate Loans that are Term Loans, 0% per annum;
and (iii) with respect to Base Rate Loans that are Revolving Loans, 1% per
annum.

“Bank” shall have the meaning given to such term in the introductory paragraph
hereof.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, and
any successor statute or statutes having substantially the same function.

“Base Rate” shall mean the higher of (i) the rate which the Bank announces from
time to time as its prime lending rate, as in effect from time to time, or
(ii) the Federal Funds Rate, as in effect from time to time, plus one-half of
one percent (0.5%) per annum (any changes in such rates to be effective as of
the date of any change in such rate). The Bank prime lending rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Bank may make commercial loans or other loans at rates of
interest at, above, or below the Bank prime lending rate.

“Base Rate Loan” shall mean, at any time, all or any portion of the Loans that
bear interest at the Adjusted Base Rate at such time.

“Borrower” shall have the meaning given to such term in the introductory
paragraph hereof.

“Borrowing” shall mean any borrowing of the Loans pursuant to Article II.

“Borrowing Base” shall mean an amount equal to the sum of (i) eighty percent
(80%) of Eligible Accounts plus (ii) sixty percent (60%) of Eligible Inventory
plus (iii) fifty percent (50%) of Standard Parts Inventory plus (iv) thirty-five
percent (35%) of Custom Parts Inventory.

“Borrowing Base Certificate” shall mean a fully completed worksheet in the form
attached to Exhibit A hereof, certified by a Responsible Officer of the
Borrower.

“Business Day” shall mean each day the Bank is open for business except
Saturdays.

 

3



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean during any period, the sum of all amounts paid
during such period that would, in accordance with GAAP, be included on the
consolidated statement of cash flows of the Parent and its Subsidiaries as an
acquisition of fixed assets or improvements, replacements, substitutions or
additions thereto.

“Capitalized Lease” shall mean any lease or similar arrangement which is of a
nature that payment obligations of the lessee or obligor thereunder at the time
are or should be capitalized and shown as liabilities (other than current
liabilities) upon a balance sheet of such lessee or obligor prepared in
accordance with GAAP.

“Capitalized Lease Obligations” shall mean, with respect to any Capital Lease,
the amount of the obligation of the lessee thereunder that would, in accordance
with GAAP, appear on a balance sheet of such lessee with respect to such Capital
Lease.

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

“Cash Equivalents” shall mean (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the frill faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 180 days from the date of acquisition
and, at the time of acquisition, having a rating of at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., (iii) time deposits and
certificates of deposit maturing within 180 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof (y) that has combined capital and surplus of at
least $500,000,000 or (z) that has (or is a subsidiary of a bank holding company
that has) a long-term unsecured debt rating of at least A or the equivalent
thereof by Standard & Poor’s Ratings Services or at least A2 or the equivalent
thereof by Moody’s Investors Service, Inc., (iv) repurchase obligations with a
term not exceeding thirty (30) days with respect to underlying securities of the
types described in clause (i) above entered into with any bank or trust company
meeting the qualifications specified in clause (iii) above, and (v) money market
funds at least ninety-five percent (95%) of the assets of which are continuously
invested in securities of the foregoing types.

“Change in Control” shall mean and be deemed to occur if (i) the Parent ceases
to own, beneficially and of record, and control 100% of the total Capital Stock
of the Borrower, (ii) any Person, or group of Persons acting in concert, other
than Reginald M. Fountain, Jr. shall become the “beneficial owner” of Capital
Stock of the Parent representing 25% or more of the combined voting power of the
then outstanding Capital Stock of the Parent ordinarily having the right to vote
in the election of directors, (iii) during any period of up to twelve
(12) consecutive months, commencing after the Closing Date, individuals who at
the beginning of such twelve (12) month period were directors of the Parent
(together with any new director whose election by the

 

4



--------------------------------------------------------------------------------

Parent’s board of directors or whose nomination for election by Parent’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the directors of the Parent then in
office, or (iv) Reginald M. Fountain, Jr. shall cease to serve as the chief
executive officer of the Parent and the Borrower unless the Parent and the
Borrower shall have selected a chief executive officer reasonably satisfactory
to the Bank.

“Change of Law” shall mean the adoption of any applicable law, rule or
regulation, or any change therein or any existing or future law, rule or
regulation, or any change in the interpretation or administration thereof, by
any Governmental Authority, or compliance by the Bank with any with any request
or directive (whether or not having the force of law) of any Governmental
Authority.

“Closing Date” shall mean the date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the date upon which each of
the conditions set forth in Sections 3.1 shall have been satisfied or waived in
accordance with the terms of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor federal tax code. Any reference to any provision of the Code shall
also include the income tax regulations promulgated thereunder, whether final,
temporary or proposed.

“Compliance Certificate” shall mean a fully completed and duly executed
certificate in the form of Exhibit B, together with a Covenant Compliance
Worksheet.

“Consolidated EBITDA” shall mean, for any Person for any period, the aggregate
of (i) Consolidated Net Income of such Person for such period, plus (ii) the sum
of depreciation, amortization of intangible assets, interest expense, and income
tax expense, and minus (iii) interest income, all to the extent taken into
account in the calculation of Consolidated Net Income of such Person for such
period.

“Consolidated Fixed Charges” shall mean, for any Person for any period of four
consecutive fiscal quarters, the aggregate (without duplication) of
(i) Consolidated Interest Expense to the extent paid (or required to be paid) in
cash during such period, and (ii) the aggregate (without duplication) of all
scheduled payments of principal on Funded Debt required to have been made by
such Person and its Subsidiaries during such period (whether or not such
payments are actually made), including, without limitation, the aggregate
principal amount of the Loans due during such period under Sections 2.3 and 2.10
(as such amounts may have been previously adjusted in accordance with the terms
of this Agreement as a result of prior prepayments on the Loans, including
adjustments made pursuant to Section 2.4).

“Consolidated Indebtedness” shall mean, as of the last day of any fiscal
quarter, the aggregate of all Indebtedness (whether or not reflected on the
Parent’s or any Subsidiary’s balance sheet) of the Parent and its Subsidiaries
as of such date, determined on a consolidated basis in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any Person for any period, the
aggregate (without duplication) of (i) total interest expense of such Person and
its Subsidiaries for such period in respect of Funded Debt of such Person and
its Subsidiaries (including all such interest expense accrued or capitalized
during such period, whether or not actually paid during such period), and
(ii) all net amounts payable under or in respect of Hedge Agreements, to the
extent paid or accrued by such Person and its Subsidiaries during such period.

“Consolidated Net Income” shall mean, for any Person for any period, the net
income (or loss) of such Person and its Subsidiaries, as determined on
consolidated basis in accordance with GAAP.

“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
the (i) total assets of the Parent and its Subsidiaries as of such date, other
than assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, including without limitation goodwill,
trademarks, tradenames, copyrights, patents and technologies, and unamortized
debt discount and expense, minus (ii) total liabilities of the Parent and its
Subsidiaries as of such date, in each case determined on a consolidated basis in
accordance with GAAP.

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Costs” shall have the meaning set forth in Section 10.2.

“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Attachment A to Exhibit B.

“Custom Parts Inventory” shall mean inventory (as defined in the UCC) of
finished customized parts in Borrower’s possession (not including Eligible
Inventory or Standard Parts Inventory) that is held for use or sale in the
ordinary course of the Borrower’s business that is less than three (3) months
old, is not unmerchantable or obsolete and is subject to a first-priority
perfected security interest in favor of the Bank. The value of the Custom Parts
Inventory will be determined by the Bank in its sole discretion and will be
valued at the lower of cost or market on a first-in, first-out basis.

“Debt to Tangible Net Worth Ratio” shall mean, as of the last day of any fiscal
quarter, the ratio of (i) Funded Debt as of such date to (ii) Consolidated
Tangible Net Worth as of such date.

“Default” shall mean any event which with the giving of notice, lapse of time,
or both, would become an Event of Default.

“Default Rate” shall mean an interest rate equal to the Base Rate plus two
percent (2.0%) per annum.

“Dollar” or “$” shall mean dollars in lawful currency of the United States of
America.

 

6



--------------------------------------------------------------------------------

“Eligible Accounts” shall mean only an Account owing to Borrower that is not
more than sixty (60) days past the date of the original invoice or thirty
(30) days past the date due, that arises in the ordinary course of Borrower’s
business and meets the following eligibility requirements: (i) the sale of goods
or services reflected in such Account is final and such goods and services have
been delivered or provided and accepted by the account debtor and payment for
such is owing; (ii) the invoices comprising an Account are not subject to any
claims, returns or disputes of any kind; (iii) the account debtor is not
insolvent; (iv) the account debtor has its principal place of business in the
United States and is not a Sanctioned Person; (v) the account debtor is not an
Affiliate of the Borrower and is not a supplier to the Borrower and the account
is not otherwise exposed to risk of set-off; (vi) not more than 20% of the
original invoices owing to the Borrower by the account debtor are more than
sixty (60) days past the date of the original invoice or thirty (30) days past
the date due; (vii) the Account is not subject to any lien prior to the lien of
Bank; (viii) the Accounts of any single account debtor to the extent that such
Accounts, in the aggregate, do not exceed 15% of the Eligible Accounts; and
(ix) the Bank does not reasonably determine after inquiry the Account to be
doubtful.

“Eligible Inventory” shall mean inventory (as defined in the UCC) of finished
goods in Borrower’s possession (not including Standard Parts Inventory or Custom
Parts Inventory) that is held for use or sale in the ordinary course of the
Borrower’s business that is less than three (3) months old, is not
unmerchantable or obsolete and is subject to a first-priority perfected security
interest in favor of the Bank. The value of the Eligible Inventory will be
determined by the Bank in its sole discretion and will be valued at the lower of
cost or market on a first-in, first-out basis.

“Environmental Law” shall mean any federal, state or local law, statute,
ordinance, rule, regulation, permit, license, approval, interpretation, order,
guidance or other legal requirement (including without limitation any subsequent
enactment, amendment or modification) relating to the protection of human health
or the environment, including, but not limited to, any requirement pertaining to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of materials that are or may constitute a threat to human health or
the environment.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules and regulations from time to time
promulgated thereunder.

“ERISA Affiliate” shall mean any Person (including any trade or business,
whether or not incorporated) that would be deemed to be under “common control”
with, or a member of the same Controlled Group as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code or Section 4001 of ERISA.

“ERISA Event” shall mean any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event with respect to a Plan
or a Multiemployer Plant (ii) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan that results in liability under
Section 4201 or 4204 of ERISA, or the receipt by the Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 404lA of ERISA, (iii) the distribution
by the Borrower or any ERISA

 

7



--------------------------------------------------------------------------------

Affiliate under Section 4041 or 4041A of ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (iv) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the P8GC with respect to
such Multiemployer Plan, (v) the institution of a proceeding by any fiduciary of
any Multiemployer Plan against the Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA, which is not dismissed within thirty (30) days, (vi) the
imposition upon the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, or the imposition or threatened imposition of any Lien
upon any assets of the Borrower or any ERISA Affiliate as a result of any
alleged failure to comply with the Internal Revenue Code or ERISA in respect of
any Plan, (vii) the engaging in or otherwise becoming liable for a nonexempt
Prohibited Transaction by the Borrower or any ERISA Affiliate, (viii) a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Internal Revenue Code by any
fiduciary of any Plan for which the Borrower or any of its ERISA Affiliates may
be directly or indirectly liable or (ix) the adoption of an amendment to any
Plan that, pursuant to Section 401(a)(29) of the Internal Revenue Code or
Section 307 of ERISA, would result in the loss of tax-exempt status of the trust
of which such Plan is a part if the Borrower or an ERISA Affiliate fails to
timely provide security to such Plan in accordance with the provisions of such
sections.

“Eurodollar Reserve Percentage” shall mean for any thy that the percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in respect of “Eurocurrency liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States office of the
Bank to United States residents). The Adjusted LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Event of Default” shall have the meaning specified in Article VIII hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.

“Federal Funds Rate” shall mean, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest  1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal thuds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the avenge of the quotations for such day on such
transactions received by the Bank from three federal funds brokers of recognized
standing selected by the Bank.

“fiscal quarter” or “FQ” shall mean a fiscal quarter of the Parent and its
Subsidiaries.

 

8



--------------------------------------------------------------------------------

“fiscal year” or “FY” shall mean a fiscal year of the Parent and its
Subsidiaries.

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any period of
four consecutive fiscal quarters, the ratio of: (i)(A) Consolidated EBITDA of
the Parent for such period minus (B) aggregate tax expense to the extent paid in
cash by the Borrower and its Subsidiaries during such period minus (C) all
dividends and distributions paid in cash by the Parent to its shareholders
during such period, to (ii) Consolidated Fixed Charges of the Parent for such
period; provided that, solely for purposes of calculating the Fixed Charge
Coverage Ratio as of September 30, 2005, December 31, 2005 and March 31, 2006,
each of Consolidated EBITDA and Consolidated Fixed Charges shall be determined
only for the period of one, two consecutive and three consecutive fiscal
quarters, respectively, ending on such date.

“Floor Plan Agreement” shall mean that certain Dealer Floor Plan Agreement,
dated September 28, 2007, by and among the Affiliate Guarantor, the Borrower,
the Parent and the Bank.

“Funded Debt” shall mean all Indebtedness of the Parent and its Subsidiaries
(other than Indebtedness of the types referred to in clause (xi) thereof or
permitted under Section 7.2(iv)).

“GAAP” shall mean generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants, consistently applied and
maintained on a consistent basis for the Parent and its Subsidiaries on a
consolidated basis throughout the period indicated and consistent with the
financial practice of the Parent and its Subsidiaries after the date hereof.

“Governmental Authority” shall mean any nation or government, any state,
department, agency or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government, and any corporation or other
entity owned or controlled (through stock or capital ownership or otherwise) by
any of the foregoing.

“Guaranteed Obligations” shall have the meaning specified in Section 9.1.

“Guarantors” shall mean each of the Parent and the Affiliate Guarantor.

“Guaranty” shall mean the guaranty made by the Parent and Affiliate Guarantor in
favor of the Bank pursuant to the terms of Article IX.

“Hazardous Material” shall mean any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, pollutant, contaminant or toxic
substance under any Environmental Law; (ii) it is toxic, explosive; corrosive,
ignitable, infectious, radioactive, mutagenic or otherwise hazardous, (iii) its
presence requires investigation or remediation under an Environmental Law or
common law; (iv) it constitutes a danger, nuisance, trespass or health or safety
hazard to persons or property; and/or (v) it is or contains, without limiting
the foregoing, petroleum hydrocarbons.

 

9



--------------------------------------------------------------------------------

“Hedge Agreement” shall mean any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.

“Indebtedness” shall mean, for any Person, without duplication (i) obligations
of such Person for borrowed money; (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade); (iv) obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person; (v) Capitalized Lease Obligations of such Person; (vi) obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit (whether or not drawn upon and in
the stated amount thereof); (vii) guaranties by such Person of the type of
indebtedness described in clauses (i) through (vi) above; (viii) all
indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person;
(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock of such Person;
(x) off-balance sheet liability retained in connection with asset securitization
programs, synthetic leases, sale and leaseback transactions or other similar
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries; and (xi) obligations under any Hedge Agreement.

“Intellectual Property” shall mean (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names,
(vii) all technology, know-how, processes and other proprietary rights, and
(viii) all licenses or other agreements to or from third parties regarding any
of the foregoing.

“Interest Period” shall mean with respect to any Borrowing the period commencing
on the date of such Borrowing and each subsequent period commencing at midnight
of the last day of the preceding Interest Period for such Borrowing, and ending
on the last Business Day of each calendar month; provided that any Interest
Period for a Term Loan which begins before the Term Maturity Date, and would
otherwise end after the Term Maturity Date shall end on the Term Maturity Date;
and provided further that any Interest Period for a Revolving Loan which begins
before the Revolving Maturity Date, and would otherwise end after the Revolving
Maturity Date shall end on the Revolving Maturity Date.

“Investments” shall have the meaning set forth in Section 7.3.

 

10



--------------------------------------------------------------------------------

“LIBOR Loan” shall mean, at any time, all or any portion of the Loans that bears
interest at the Adjusted LIBOR Rate at such time.

“LIBOR Rate” applicable to any LIBOR Loan shall mean, for the Interest Period of
such LIBOR Loan the rate per annum determined on the basis of the tate for
deposits in Dollars of amounts equal or comparable to the principal amount of
such LIBOR Loan offered for a one-month term, which rate appears on the display
designated as Page “3750” of the Telerate Service (or such other page as may
replace page 3750 of that service or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London Interbank Offered Rates for U.S. dollar deposits) determined as of
11:00 a.m. London time, on the Business Day prior to the first day of such
Interest Period.

“Lien” shall mean any mortgage, pledge, by hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.

“Loan Documents” shall mean and collectively refer to this Agreement, the Floor
Plan Agreement, the Notes, the Security Documents and any and all other
agreements, instruments and documents, including, without limitation, notes,
guaranties, mortgages, deeds to secure debt, deeds of trust, chattel mortgages,
pledges, powers of attorney, consents, assignments, contracts, notices, security
agreements, trust account agreements and all other written matters whether
heretofore, now or hereafter executed by or in behalf of any Obligor or
delivered to the Bank with respect to this Agreement or the Floor Plan Agreement
or with respect to the transactions contemplated by this Agreement or the Floor
Plan Agreement, and in each case, together with any amendments, modifications
and supplements thereto, any replacements, renewals, extensions and restatements
thereof, and any substitutes there for, in whole or in part.

“Loans” shall mean the Term Loan and/or the Revolving Loan.

“Lockbox Agreement” shall mean that certain lockbox agreement, by and between
Borrower and Bank, entered into pursuant to Section 5.12.

“Material Adverse Effect” or “Material Adverse Change” shall mean a material
adverse effect upon, or a material adverse change in, any of (i) the financial
condition, operations, business, properties or prospects of the Parent and its
Subsidiaries, taken as a whole; (ii) the ability of the Parent or any Subsidiary
to perform under this Agreement or any other Loan Document in any material
respect or any other material contract in any material respect to which any one
or more of them is a party; (iii) the legality, validity or enforceability of
this Agreement or any other Loan Document; or (iv) the perfection or priority of
the Liens of the Bank granted under this Agreement or any other Loan Document or
the rights and remedies of the Bank under this Agreement or any other Loan
Document (other than a change resulting from any act or omission by the Bank).

“Mortgage” shall mean any mortgage, deed of trust, deed to secure debt,
collateral assignment of lease or similar agreement or instrument pursuant to
which any Obligor grants in

 

11



--------------------------------------------------------------------------------

favor of the Bank, or a trustee for the benefit of the Bank, a security interest
in and Lien upon any fee or leasehold interest in the Realty, as amended,
modified, restated or supplemented from time to time.

“Multiemployer Plan” mean any “multiemployer plan” within the meaning of
Section 400l(a)(3) of ERISA.

“Notes” shall mean the Term Note and the Revolving Note.

“Obligations” shall mean and include (i) the Loans and all other loans,
advances, indebtedness, liabilities, obligations, covenants and duties owing,
arising, due or payable from any Obligor to the Bank of any kind or nature,
present or future, arising under this Agreement, the Floor Plan Agreement, the
Notes or the other Loan Documents or any Hedge Agreement, whether direct or
indirect (including those acquired by assignment), absolute or contingent,
primary or secondary, due or to become due, now existing or hereafter arising
and however acquired; and (ii) all interest (including to the extent permitted
by law, all post-petition interest), charges, expenses, fees, attorneys’ fees
and any other sums payable by any Obligor to the Bank under this Agreement or
any of the other Loan Documents.

“Obligor” means the Borrower, the Affiliate Guarantor and/or the Parent,
individually and collectively, as the context may require.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Original Loan Agreement” shall have the meaning given to such term in the
Background Statement.

“Parent” shall have the meaning given to such term in the introductory paragraph
hereof.

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any successor
thereto.

“Permitted Liens” shall have the meaning set forth in Section 7.3.

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” shall mean, at any time, an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group, or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a

 

12



--------------------------------------------------------------------------------

member of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.

“Pledge Agreement” shall mean a pledge agreement, dated as of the date hereof,
made by the Parent and the Bank, as amended, modified, restated or supplemented
from time to time.

“Pre-Tax Income” shall mean, for any Person for any period, Consolidated Net
Income for such Person, without regard to income tax expense for such period.

“Realty” shall mean the real property owned by the Borrower and set forth on
Schedule 4.14.

“Registry” shall mean the office of the Register of Deeds (or comparable
Governmental Authority) for each of piece of Realty as set forth on Schedule
4.14.

“Requirement of Law” shall mean, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Loan Documents.

“Responsible Officer” shall mean the President or Chief Financial Officer of the
Borrower.

“Revolving Availability” shall mean $2,000,000 minus the amount of all
outstanding principal on the Revolving Loan.

“Revolving Borrowing” shall mean any Borrowing of the Revolving Loan.

“Revolving Loan” has the meaning provided in Section 2.6.

“Revolving Loan Maturity Date” shall mean July 12, 2008.

“Revolving Loan Notice” means a notice of a Revolving Borrowing, which notice,
if in writing, shall be substantially in the form of Exhibit A, which shall
include a fully completed and executed Borrowing Base Certificate.

“Revolving Note” has the meaning provided in Section 2.7.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index/html, or as otherwise
published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at

 

13



--------------------------------------------------------------------------------

http//www.treas.gov/offices/eotffc/ofac/sdn/index/html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of the date hereof, between the Parent, the Affiliate Guarantor, the
Borrower and the Bank, as the same may be amended, modified, supplemented or
restated from time to time.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgages, the collateral assignment of life insurance policy and all other
pledge or security agreements, mortgages, deeds of trust, assignments or other
similar agreements or instruments executed and delivered by the Parent or any of
its Subsidiaries pursuant to the terms of this Agreement or otherwise in
connection with the transactions contemplated hereby, in each case as amended,
modified or supplemented from time to time.

“Solvent” shall mean as to any Person on any particular date, that such Person
(i) has capital sufficient to carry on its business as now conducted and as
presently proposed to be conducted, (ii) is able to pay its debts as they become
due in the ordinary course of business, and (iii) has assets with a present fair
saleable value greater than its total stated liabilities and identified
contingent liabilities, including any amounts necessary to satisfy preferential
rights of shareholders.

“Standard Parts Inventory” shall mean Inventory (as defined in the UCC) of
finished standard parts in Borrower’s possession (not including Eligible
Inventory or Custom Parts Inventory) that is held for use or sale in the
ordinary course of the Borrower’s business that is less than three (3) months
old, is not unmerchantable or obsolete and is subject to a first-priority
perfected security interest in favor of the Bank. The value of the Standard
Parts Inventory will be determined by the Bank in its sole discretion and will
be valued at the lower of cost or market on a first-in, first-out basis.

“Subsidiary” shall mean any corporation, partnership, limited liability company,
association or other business entity of which the Parent owns, directly or
indirectly, more than fifty percent (50%) of the voting securities thereof.

“Term Loan” shall have the meaning set forth in Section 2.1.

“Term Maturity Date” shall mean September 19, 2010.

“Term Note” shall mean the $14,500,000 Amended and Restated Term Note, dated
November 16, 2007, and issued by Powerboats in favor of the Bank.

“Terminating Indebtedness” shall have the meaning set forth in Section 3.1(1).

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of North Carolina.

 

14



--------------------------------------------------------------------------------

“Wholly Owned” shall mean, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person.

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Parent delivered to the
Bank prior to the Closing Date; provided that if the Borrower notifies the Bank
that it wishes to amend any financial covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the Bank
notifies the Borrower that it wishes to amend Article VI for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Bank.

1.3 Singular/Plural. Unless the context otherwise requires, words in the
singular include the plural and words in the plural include the singular.

1.4 Other Terms. All other terms contained in this Agreement shall, when the
context so indicates, have the meanings provided for by the UCC to the extent
the same are used or defined therein.

ARTICLE II

TERMS OF THE LOANS

2.1 Term Loan. The Bank agrees, on the terms and conditions of this Agreement
and in reliance upon the representations and warranties made hereunder, to make
a term loan (the “Term Loan”) to the Borrower in the aggregate principal amount
of Fourteen Million Five Hundred Thousand Dollars ($14,500,000).

2.2 Term Note. On November 16, 2007, the Borrower executed and delivered to the
Bank the Term Note to evidence the Term Loan. The Borrower and the Bank hereby
agree that the terms of this Agreement shall be incorporated by reference to the
Term Note as if set forth therein and, in the event of any conflict between the
terms of this Agreement and the Term Note, the terms of this Agreement shall
control.

2.3 Repayment of the Term Loan. The principal of the Term Loan shall be repaid
by the Borrower on the last Business Day of each month in accordance with the
following schedule:

 

Month

   Principal Amount

September 2005

   $ 54,592.07

October 2005

   $ 54,885.50

November 2005

   $ 55,180.51

December 2005

   $ 55,477.11

January 2006

   $ 55,775.30

February 2006

   $ 56,075.09

March 2006

   $ 56,376.49

 

15



--------------------------------------------------------------------------------

April 2006

   $ 56,679.52

May 2006

   $ 56,984.17

June 2006

   $ 57,290.46

July 2006

   $ 57,598.39

August 2006

   $ 57,907.99

September 2006

   $ 58,219.24

October 2006

   $ 58,532.17

November 2006

   $ 58,846.78

December 2006

   $ 59,163.08

January 2007

   $ 59,481.08

February 2007

   $ 59,800.79

March 2007

   $ 60,122.22

April 2007

   $ 60,445.38

May 2007

   $ 60,770.27

June 2007

   $ 61,096.91

July 2007

   $ 61,425.31

August 2007

   $ 61,755.47

September 2007

   $ 62,087.41

October 2007

   $ 62,421.13

November 2007

   $ 62,756.64

December 2007

   $ 63,093.96

January 2008

   $ 63,433.09

February 2008

   $ 63,774.04

March 2008

   $ 64,116.83

April 2008

   $ 64,461.45

May 2008

   $ 64,807.93

June 2008

   $ 65,156.28

July 2008

   $ 65,506.49

August 2008

   $ 65,858.59

September 2008

   $ 66,212.58

October 2008

   $ 66,568.47

November 2008

   $ 66,926.28

December 2008

   $ 67,286.01

January 2009

   $ 67,647.67

February 2009

   $ 68,011.27

March 2009

   $ 68,376.83

April 2009

   $ 68,744.36

May 2009

   $ 69,113.86

June 2009

   $ 69,485.35

July 2009

   $ 69,858.83

August 2009

   $ 70,234.32

September 2009

   $ 70,611.83

October 2009

   $ 70,991.37

November 2009

   $ 71,372.95

December 2009

   $ 71,756.58

 

16



--------------------------------------------------------------------------------

January 2010

   $ 72,142.27

February 2010

   $ 72,530.04

March 2010

   $ 72,919.88

April 2010

   $ 73,311.83

May 2010

   $ 73,705.88

June 2010

   $ 74,102.05

July 2010

   $ 74,500.35

August 2010

   $ 74,900.79

Term Maturity Date

   $ 12,646,733.20

Each principal payment made under this Section 2.3 shall be accompanied by
payment of all accrued but unpaid interest with respect thereto. If not sooner
paid, the unpaid principal balance of the Term Loan and all accrued interest
shall be due and payable on the Term Maturity Date. Payments made pursuant to
Section 2.4 shall be made in addition to (but not in duplication of) those
pursuant to this Section 2.3.

2.4 Optional Prepayment of the Term Loan. At any time and from time to time, the
Borrower shall have the right to prepay the Term Loan, in whole or in part,
without premium or penalty, upon written notice given to the Bank not later than
11:00 a.m., Charlotte time, one (1) Business Day prior to each intended
prepayment of any portion of the Term Loan that is maintained as a Base Rate
Loan; provided that any prepayments of the Term Loan shall include interest on
the principal amount being repaid; and provided further that, unless made
together with all amounts required under Section 2.20 to be paid as a
consequence of such prepayment, a prepayment of any portion of the Term Loan
that is a LIBOR Loan may be made only on the last day of the Interest Period
applicable thereto.

2.5 Interest on Term Loan.

(a) At the option of the Borrower and subject to the terms and conditions of
this Agreement, the Term Loan shall bear, and the Borrower shall pay, interest
from the Closing Date on the unpaid principal balance thereof at either (i) the
Adjusted Base Rate for Term Loans or (ii) the Adjusted LIBOR Rate.

(b) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may convert any Base Rate Loan into a LIBOR Loan on the last
Business Day of any calendar month by providing the Bank written notice at least
three (3) Business Days prior to such conversion. The Borrower may convert any
LIBOR Loan into a Base Rate Loan at the end of the Interest Period applicable
thereto by providing the Bank written notice at least one (1) Business Day prior
to such conversion. Any LIBOR Loan for which the Borrower does not provide a
notice of conversion as described in the immediately preceding sentence shall,
at the end of the applicable Interest Period, be automatically continued as a
LIBOR Loan for the subsequent Interest Period.

2.6 Revolving Loan. Subject to the terms and conditions set forth herein, the
Bank agrees to make revolving loans (each such loan, a “Revolving Loan”) to the
Borrower from time to time, on any Business Day prior to the Revolving Maturity
Date, in an aggregate amount not to exceed at any time outstanding the lesser of
(i) the Borrowing Base or the (ii) Revolving

 

17



--------------------------------------------------------------------------------

Availability (the “Revolving Commitment”). If, at any time, the aggregate amount
of the Revolving Loans exceeds the maximum amount that is permitted to be
outstanding at any one time, as provided in this Section 2.6, the Borrower shall
immediately pay to the Bank, in cash, the amount of such excess. Within the
limits of the Revolving Commitment, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.6, prepay under
Section 2.10, and reborrow under this Section 2.6. Each Revolving Loan shall be
made as a Base Rate Loan.

2.7 Revolving Note. On the Closing Date, the Borrower shall execute and deliver
to the Bank the Revolving Note to evidence the Revolving Loan. The Revolving
Note shall be in the form of Exhibit C and dated as of the date hereof. The
Borrower and the Bank hereby agree that the terms of this Agreement shall be
incorporated by reference to the Revolving Note as if set forth therein and, in
the event of any conflict between the terms of this Agreement and the Revolving
Note, the terms of this Agreement shall control.

2.8 Request for Revolving Borrowing. Each Revolving Borrowing shall be made upon
the Borrower’s irrevocable notice to the Bank, which may be given by telephone.
Each such notice must be received by the Bank not later than 11:00 a.m. one
Business Day prior on the requested date of any Revolving Borrowing. Each
telephonic notice by the Borrower pursuant to this Section 2.8 must be confirmed
promptly by delivery to the Bank of a written Revolving Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Revolving Borrowing shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.

2.9 Interest on the Revolving Loan. The Revolving Loan shall bear, and the
Borrower shall pay, interest from the date such Loan is made on the unpaid
principal balance thereof at the Adjusted Base Rate for Revolving Loans.

2.10 Repayment of the Revolving Loan. Once the Lockbox Agreement is entered into
pursuant to Section 5.12, the Bank shall apply amounts held pursuant to the
Lockbox Agreement towards the payment of outstanding principal and accrued
interest under the Revolving Loan. The Revolving Loan principal may be prepaid
in whole or in part at any time without any prepayment premium, provided that
any prepayments of the Revolving Loan shall include interest on the principal
amount being repaid. All principal, interest, fees and other amounts then
outstanding under the Revolving Note shall be due and payable on the Revolving
Maturity Date, or such earlier date as payment of the Revolving Loan shall be
due, whether by acceleration or otherwise.

2.11 Use of Loan Proceeds. The proceeds of the Loans shall be used by the
Borrower solely (i) to refinance the Terminating Indebtedness, (ii) to pay fees
and expenses in connection with the transactions contemplated by this Agreement,
and (iii) to provide working capital for the Borrower.

2.12 Payments Generally. All payments (including prepayments) by the Borrower on
account of principal, interest and fees on the Loans shall be made in
immediately available funds to the Bank at its offices at 6805 Morrison
Boulevard, Suite 100, Charlotte, North Carolina 28211, prior to 2:00 p.m.,
Charlotte time, on the date payment is due, or (i) at such other place as

 

18



--------------------------------------------------------------------------------

designated in writing by the Bank or (ii) in accordance with wiring instructions
designated in writing by the Bank.

2.13 Interest Generally.

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until it is repaid, at a
rate per annum equal to the Adjusted Base Rate. Such interest shall be payable
in arrears on the last Business Day of each calendar month while such Base Rate
Loan is outstanding and on the date such Base Rate Loan is repaid or converted
to a LIBOR Loan.

(b) Each LIBOR Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the Adjusted LIBOR Rate for such Interest Period. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three (3) months, at intervals of three (3) months after
the first day thereof.

(c) Interest on the Loans and fees shall be computed on the basis of a 360-day
year and the actual number of days elapsed.

(d) Nothing contained in this Agreement or the Notes shall be deemed to
establish or require the payment of interest to the Bank at a rate in excess of
the maximum rate permitted by governing law. In the event that the rate of
interest required to be paid under this Agreement or the Notes exceeds the
maximum rate permitted by governing law, the rate of interest required to be
paid hereunder and under the Notes shall be automatically reduced to the maximum
rate permitted by governing law and any amounts collected in excess of the
permissible amount shall be deemed a prepayment of principal on the Notes.

2.14 Interest Upon Event of Default. Notwithstanding any other provision of this
Agreement to the contrary, upon and during the continuance of any Event of
Default under this Agreement, at the option of the Bank without any required
notice to the Borrower, the outstanding principal amount of the Loans, and to
the full extent permitted by law, all interest accrued on the Loans, shall bear
interest at the Default Rate, and such default interest shall be payable on
demand. Additionally, and notwithstanding any other provision of this Agreement,
upon application of the Default Rate to the Loans pursuant to this Section, any
portion of the Term Loan that is maintained as a LIBOR Loan then outstanding
shall immediately and automatically be converted into a Base Rate Loan.

2.15 Taxes. All payments of principal, interest and fees and all other amounts
to be made by the Borrower pursuant to this Agreement with respect to the Loans
or fees relating thereto shall be paid without deduction for, and free from, any
tax, imposts, levies, duties, deductions, or withholdings of any nature now or
at any time hereafter imposed on or measured by any governmental authority or by
any taxing authority thereof, or therein, excluding (i) taxes imposed on or
measured by the Bank’s net income, (ii) franchise taxes imposed on the Bank by
the jurisdiction under the laws of which the Bank is organized or any political
subdivision thereof, and (iii) taxes imposed on the Bank’s income. In the event
that the Borrower is required

 

19



--------------------------------------------------------------------------------

by applicable law to make any such withholding or deduction of taxes with
respect to the Loans or fee or other amount, the Borrower shall pay such
deduction or withholding to the applicable taxing authority, shall promptly
furnish to the Bank all receipts and other additional amounts as may be
necessary in order that the amount received by the Bank after the required
withholding or other payment shall equal the amount the Bank would have received
had no such withholding or other payment been made.

2.16 Basis for Determining Interest Rate Inadequate or Unfair. If on or prior to
the first day of any Interest Period:

(a) the Bank reasonably determines that deposits in Dollars (in the applicable
amounts) are not being offered in the relevant market for such Interest Period,
or

(b) the Bank reasonably determines that the LIBOR Rate will not adequately and
fairly reflect the cost to the Bank of funding a LIBOR Loan for such Interest
Period, the Bank shall forthwith give notice thereof to the Borrower, whereupon
until the Bank notifies the Borrower that the circumstances giving rise to such
suspension no longer exist (i) the obligation of the Bank to fund LIBOR Loans
shall be suspended and (ii) all then outstanding LIBOR Loans shall be converted
to Base Rate Loans, and during such suspension period all payments of principal
which would otherwise be applied to repay LIBOR Loans shall be applied to repay
Base Rate Loans. At the end of any such suspension period, the Bank shall
promptly notify Borrower of the end of the suspension period, and Borrower shall
be allowed, in its sole discretion, to reconvert the then outstanding principal
amount of the Base Rate Loans to LIBOR Loans.

2.17 Illegality. If, after the date hereof, any Change of Law, or any change in
interpretation or administration thereof by any Governmental Authority, or
compliance by the Bank with any request or directive (whether or not having the
force of law) by any Governmental Authority, shall make it unlawful or
impossible for the Bank to make, maintain or fund LIBOR Loans, then the Bank
shall so notify the Borrower, whereupon until the Bank notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Bank to fund LIBOR Loans shall be suspended. If the Bank shall
determine that it may not lawfully continue to maintain and fund LIBOR Loans to
maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of the LIBOR Loans,
together with accrued interest thereon and any amount due the Bank pursuant to
Section 2.20(a). Concurrently with prepaying each of the LIBOR Loans, the
Borrower shall borrow a Base Rate Loan with respect to each LIBOR Loan in a
principal amount equal to the respective amount of such LIBOR Loan from the
Bank, and the Bank shall make such Base Rate Loans.

2.18 Increased Cost and Reduced Return.

(a) If after the date hereof, a Change of Law or compliance by the Bank with any
request or directive (whether or not having the force of law) of any
Governmental Authority:

 

20



--------------------------------------------------------------------------------

(i) shall impose, modify or deem applicable any new reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any LIBOR Loan any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, the Bank; or

(ii) shall impose on the Bank or on the United States market for certificates of
deposit or the London interbank market any other new condition affecting LIBOR
Loans, the Notes or its obligation to make LIBOR Loans;

and the result of any of the foregoing is to increase the cost to the Bank of
making or maintaining any LIBOR Loan, or to reduce the amount of any sum
received or receivable by the Bank under this Agreement or under its Note with
respect thereto, by an amount deemed by the Bank to be material, then, within
fifteen (15) days after demand by the Bank, the Borrower shall pay to the Bank
such additional amount or amounts as will compensate the Bank for such increased
cost or reduction.

(b) If the Bank shall have determined that after the date hereof, any Change of
Law, or any change in the interpretation or administration thereof, or
compliance by the Bank with any request or directive regarding capital adequacy
(whether or not having the force of law) by any Governmental Authority, has or
would have the effect of reducing the rate of return on the Bank’s capital as a
consequence of its obligations hereunder to a level below that which the Bank
could have achieved but for such adoption, change or compliance (taking into
consideration the Bank’s policies with respect to capital adequacy) by an amount
deemed by the Bank to be material, then from time to time, within fifteen
(15) days after demand by the Bank, the Borrower shall pay to the Bank such
additional amount or amounts as will compensate the Bank for such reduction.

(c) The Bank will promptly notify the Borrower of any event of which it has
knowledge, occurring after the date hereof, which will entitle the Bank to
compensation pursuant to this Section. A certificate of the Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Bank may use any reasonable
averaging and attribution methods.

(d) The provisions of this Section 2.18 shall be applicable with respect to any
participant, assignee or other transferee, and any calculations required by such
provisions shall be made based upon the circumstances of such participant,
assignee or other transferee.

2.19 Base Rate Loans Substituted for Affected LIBOR Loans. If (i) the obligation
of the Bank to make or maintain LIBOR Loans has been suspended pursuant to
Section 2.17 or (ii) the Bank has demanded compensation under Section 2.18, and
the Borrower shall, by at least five (5) Business Days’ prior notice to the
Bank, have elected that the provisions of this Section shall apply to the Bank,
then, unless and until the Bank notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer apply, all

 

21



--------------------------------------------------------------------------------

then outstanding LIBOR Loans shall be converted into Base Rate Loans and all
payments of principal which would otherwise be applied to repay the LIBOR Loans
shall be applied to repay its Base Rate Loans instead. At the end of any such
suspension period, the Bank shall promptly notify Borrower of the end of the
suspension period, and Borrower shall be allowed, in its sole discretion, to
reconvert the then outstanding principal amount of the Base Rate Loans to LIBOR
Loans.

2.20 Compensation. Upon the request of the Bank, delivered to the Borrower , the
Borrower shall pay to the Bank such amount or amounts as shall compensate the
Bank for any loss, cost or expense incurred by the Bank as a result of:

(a) any payment or prepayment of any portion of the Term Loan maintained as a
LIBOR Loan on a date other than the last day of an Interest Period for such
LIBOR Loan; or:

(b) any failure by the Borrower to prepay any portion of the Term Loan
maintained as a LIBOR Loan on the date for such prepayment specified in the
relevant notice of prepayment hereunder;

such compensation to include, without limitation, an amount equal to the excess,
if any, of (i) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such portion of the Term Loan maintained as a LIBOR
Loan (or, in the case of a failure to prepay or borrow, the Interest Period for
such portion of the Loan maintained as a LIBOR Loan which would have commenced
on the date of such failure to prepay or borrow) at the applicable rate of
interest for such portion of the Term Loan maintained as a LIBOR Loan provided
for herein over (ii) the amount of interest (as reasonably determined by the
Bank) the Bank would have paid on deposits in Dollars of comparable amounts
having terms comparable to such period placed with it by leading banks in London
interbank market.

ARTICLE III

CLOSING; CONDITIONS OF CLOSING AND BORROWING

3.1 Conditions of Closing. The obligation of the Bank to make the Loans
hereunder is subject to the satisfaction of the following conditions precedent:

(a) Loan Documents. The Bank shall have received the following, each dated as of
the Closing Date (unless otherwise specified) and in such number of copies as
the Bank shall have requested:

(i) from each of the parties hereto, a duly executed counterpart of this
Agreement signed by such party;

(ii) a duly executed Term Note for the account of the Bank;

(iii) a duly executed Revolving Note for the account of the Bank;

 

22



--------------------------------------------------------------------------------

(iv) the Security Agreement, duly completed and executed by the Parent, the
Affiliate Guarantor and the Borrower, in form and substance satisfactory to the
Bank;

(v) the Pledge Agreement, duly completed and executed by the Parent, together
with any certificates evidencing the Capital Stock being pledged thereunder and
undated assignments separate from certificate for any such certificate, duly
executed in blank, each in form and substance satisfactory to the Bank;

(vi) a collateral assignment of life insurance policy with respect to the
insurance policies maintained by any Obligor on the life of Reginald M.
Fountain, Jr., in form and substance satisfactory to the Bank; and

(vii) an opinion of counsel to the Obligors dated as of the Closing Date and
addressed to the Bank, in form and substance satisfactory to the Bank.

(b) Closing Certificate. The Bank shall have received a certificate, signed by
the president, the chief executive officer or the chief financial officer of
each Obligor, dated as of the Closing Date and in form and substance reasonably
satisfactory to the Bank, certifying that (i) all representations and warranties
of the Parent, the Affiliate Guarantor and the Borrower contained in this
Agreement and the other Loan Documents are true, correct and complete as of the
Closing Date, both immediately before and after giving effect to the making of
the Loans and the application of the proceeds thereof (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date), (ii) no Default or Event of Default has occurred and
is continuing, both immediately before and after giving effect to the making of
the Loans and the application of the proceeds thereof, (iii) both immediately
before and after giving effect to the making of the Loans and the application of
the proceeds thereof, no Material Adverse Effect has occurred since June 30,
2007, and there exists no event, condition or state of facts that could
reasonably be expected to result in a Material Adverse Effect, and (iv) all
conditions to the initial extensions of credit hereunder set forth in this
Section 3.1 have been satisfied or waived as required hereunder.

(c) Secretary’s Certificate. The Bank shall have received a certificate of the
secretary or an assistant secretary of each of the Parent, the Affiliate
Guarantor and the Borrower, dated as of the Closing Date and in form and
substance reasonably satisfactory to the Bank, certifying (i) that attached
thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of such party, certified as of a recent date by the Secretary
of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such party, as then
in effect and as in effect at all times from the date on which the resolutions
referred to in clause (iii) below were adopted to and including the date of such
certificate, (iii) that attached thereto is a true and complete

 

23



--------------------------------------------------------------------------------

copy of resolutions adopted by the board of directors (or similar governing
body) of such party, authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and (iv) as to
the incumbency and genuineness of the signature of each officer of such party
executing this Agreement or any of such other Loan Documents, and attaching all
such copies of the documents described above.

(d) Good Standings. The Bank shall have received a certificate as of a recent
date of the good standing or existence of the Parent, the Affiliate Guarantor
and the Borrower under the laws of its jurisdiction of organization, from the
Secretary of State (or comparable Governmental Authority) of such jurisdiction.

(e) Consents; Approvals. All approvals, permits and consents of any Governmental
Authorities or other Persons required in connection with the execution and
delivery of this Agreement or the other Loan Documents shall have been obtained,
without the imposition of conditions that are not acceptable to the Bank, and
all related filings, if any, shall have been made, and all such approvals,
permits, consents and filings shall be in full force and effect and the Bank
shall have received such copies thereof as it shall have reasonably requested.

(f) Lien Searches. The Bank shall have received certified reports from an
independent search service satisfactory to it listing any federal tax lien
filing or Uniform Commercial Code financing statement that names the Parent, the
Affiliate Guarantor or the Borrower, as debtor in any of the jurisdictions
listed beneath its name on Schedule I to the Security Agreement, and the results
thereof shall be reasonably satisfactory to the Bank.

(g) Recording and Filing. The Bank shall have received evidence that the
Mortgages have each been duly recorded in the Registry, that UCC-l Financing
Statements naming each Obligor as debtor and the Bank as secured party and
describing the collateral encumbered by the Security Documents have been duly
filed in each jurisdiction necessary to perfect the Liens created by the
Security Documents and that all other filings and action needed to provide the
Bank with a perfected, first priority security interest in the collateral
described in the Security Documents have occurred.

(h) Real Property. The Bank shall have received any other documents, as may be
reasonably requested by the Bank, relating to the Parent’s or the Borrower’s
owned or leased Realty listed on Schedule 4.14, including without limitation
(i) mortgagee title insurance policies which shall: (A) be from a title
insurance company acceptable to the Bank and each such policy in an amount
acceptable to the Bank; (B) ensure that each Mortgage creates a valid first lien
in the Realty covered by such Mortgage, free and clear of all defects and
encumbrances (except those acceptable to the Bank); (C) name the Bank as the
insured party thereunder; (D) be in the form of ALTA Loan Policy- 1992 (amended
10-17-92) or other form approved by the Bank; (E) provide mechanic’s lien
protection; and (F) contain such endorsements and effective coverage as the Bank
may reasonably require, including without limitation, an ALTA Form 6 Variable
Rate Endorsement, an ALTA Form 9 Comprehensive Endorsement, a usury endorsement,
an

 

24



--------------------------------------------------------------------------------

access endorsement, a “same as survey” endorsement, a letter of credit
endorsement and a “future advances” endorsement, or the equivalent, and
(ii) flood certifications for each parcel of Realty, in form and substance
satisfactory to the Bank and its counsel.

(i) Insurance. The Bank shall have received certificates of insurance evidencing
the insurance coverages described on Schedule 4.16 and all other or additional
coverages required under the Security Documents and naming the Bank as loss
payee or additional insured, as its interests may appear.

(j) No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court
or other governmental authority to enjoin, restrain or prohibit, or to obtain
substantial damages in respect of, or that is related to or arises from, the
making of the Loans.

(k) Fees; Expenses. The Obligors shall have paid (i) to the Bank, the fees
required to be paid to them on the Closing Date, and (ii) all other fees and
reasonable expenses required hereunder or under any other Loan Document to be
paid on or prior to the Closing Date (including reasonable fees and expenses of
counsel) in connection with this Agreement and the other Loan Documents.

(l) No Material Adverse Change. Since June 30, 2007, both immediately before and
after giving effect to the consummation of this Agreement, there shall not have
occurred (i) a Material Adverse Effect or (ii) any event, condition or state of
facts that could reasonably be expected to have a Material Adverse Effect.

(m) Other Documents. The Bank shall have received such other documents,
certificates, opinions, instruments and other evidence as the Bank may
reasonably request, all in form and substance satisfactory to the Bank and its
counsel.

3.2 Conditions Precedent to Subsequent Revolving Borrowings. The obligation of
the Bank to make each Revolving Loan, including the initial Revolving Loan, is
further subject to all of the conditions and requirements set forth in this
Section 3.2 being satisfied and completed, or the satisfaction and completion
thereof waived by the Bank.

(a) Loan Payment/Advance Request Form. Bank shall have received, as and when
required, a completed and executed Revolving Loan Notice.

(b) Representations and Warranties; No Event of Default. The representations and
warranties referenced in Article IV and in the other Loan Documents shall be
true and correct on and as of the date of such Revolving Loan Notice and on the
effective date of each Revolving Loan as though made at and as of each such
date, and no Default or Event of Default shall have occurred and be continuing,
or would exist after giving effect to such Revolving Loan (provided, however,
that those representations and warranties expressly referring to another date
shall be true, correct and complete as of such date). The making of each
Revolving Loan shall be deemed to be a representation and warranty by Borrower
on the date of such Revolving Loan as to the accuracy of the facts referred to
in this subsection.

 

25



--------------------------------------------------------------------------------

(c) Audit of Collateral. At the Bank’s election, the Bank shall have received
and conducted an audit of the collateral securing the Loans (including, without
limitation, Borrower’s Inventory and Accounts), the results of which shall be
satisfactory to the Bank.

3.3 Waiver of Conditions Precedent. If the Bank funds any portion of the Loans
hereunder prior to the fulfillment of any of the conditions precedent set forth
in this Article III, the making of such Loans shall constitute only an extension
of time for the fulfillment of such condition and not a waiver thereof, and the
Borrower shall thereafter use its best efforts to fulfill each such condition
within thirty (30) days after the funding.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of the Parent, the Affiliate Guarantor and the Borrower represents and
warrants to the Bank as follows:

4.1 Corporate Organization and Power. Each of the Parent and its Subsidiaries
(a) is a corporation or a limited liability company duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be; (b) is duly qualified or
licensed to do business and is in good standing in every other jurisdiction
where the nature of its business or its properties makes such qualification or
licensing necessary (except where the failure to be so qualified or licensed
would not have a Material Adverse Effect); (c) has full corporate or limited
liability company power and authority to execute, deliver and perform the Loan
Documents to which it is or will be a party, to own and hold its property and to
engage in its business as presently conducted, and (d) has all governmental
licenses, permits, franchises, certificates, inspections, authorizations,
consents and approvals required to carry on its business as it is now being
conducted (except where the failure to have such governmental authorization
would not have a Material Adverse Effect).

4.2 Corporate Authority: No Conflict With Other Instruments or Law. The
execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby (a) are within the corporate or limited liability company power and
authority of the Parent and each of its Subsidiaries, (b) have been duly
authorized by all necessary corporate or limited liability company action on the
part of the Parent and each of its Subsidiaries, (c) do not and will not
conflict with, contravene or violate any provision of, or result in a breach of
or default under, or require the waiver (not already obtained) of any provision
of or the consent (not already given) of any Person under the terms of the
Parent’s or any of its Subsidiaries’ articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, or any indenture, mortgage, deed of trust, loan or
credit agreement or other agreement or instrument to which the Parent or any of
its Subsidiaries is a party or by which it is bound or to which any of its
properties are subject, (d) will not violate, conflict with, give rise to any
liability under, or constitute a default under any Requirement of Law, and
(e) will not result in the creation, imposition, or acceleration of any
indebtedness or tax or any Lien that is not a Permitted Lien of any nature upon,
or with respect to, the Parent or any of its Subsidiaries or any of their
properties.

 

26



--------------------------------------------------------------------------------

4.3 Due Execution and Delivery. This Agreement and the other Loan Documents to
which the Parent and each of its Subsidiaries is a party have been duly executed
and delivered to the Bank by an officer of the Borrower who has been duly
authorized to perform such acts.

4.4 Enforceability. This Agreement and the other Loan Documents to which the
Parent and each of its Subsidiaries is a party constitute the legal, valid and
binding obligations of the Parent and each of its Subsidiaries enforceable
against the Parent and each of its Subsidiaries in accordance with their terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws, statutes or rules of general application
affecting the enforcement of creditor’s rights or general principles of equity.

4.5 Governmental Approval. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Parent and each of its
Subsidiaries is a party and the transactions contemplated hereby and thereby do
not require any authorization, exemption, consent or approval of, notice to, or
declaration or filing with, any Governmental Authority other than those obtained
on or before the Closing Date.

4.6 Margin Stock. None of the Parent and its Subsidiaries is engaged principally
or as one of its important activities in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation T, U or X of the Board of Governors of the Federal Reserve System).
The execution, delivery and performance of this Agreement and the use of the
proceeds of the Loans or any extension of credit hereunder, do not and will not
constitute a violation of such Regulations.

4.7 Investment Company. None of the Parent and its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

4.8 Taxes. None of the Parent and its Subsidiaries is delinquent in the payment
of any taxes that have been levied or assessed by any Governmental Authority
against it or its assets unless such tax is being contested in good faith by
proper proceedings and adequate reserves satisfactory to the Bank have been
established and maintained with respect thereto. The Parent and each of its
Subsidiaries has timely filed all tax returns that are required by law to be
filed, and has paid all taxes shown on said returns to be payable by the Parent
and each of its Subsidiaries and all other assessments or fees levied upon it or
upon its properties to the extent that such taxes, assessments or fees have
become due, and if not due, such taxes have been adequately provided for and
sufficient reserves therefor established on its books of account. No material
controversy in respect of the Parent’s or any of its Subsidiaries’ income taxes
is pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.

4.9 Litigation. Except as set forth on Schedule 4.9, there is no judgment,
injunction or similar order or decree which, and no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Parent or any of
its Subsidiaries, threatened against or affecting the Parent or any of its
Subsidiaries, before any court, commission, panel, board, bureau, arbitrator or
any Governmental Authority.

 

27



--------------------------------------------------------------------------------

4.10 Financial Statements. The Borrower has delivered to the Bank (i) the
audited consolidated balance sheets of the Parent and its Subsidiaries as of
June 30, 2007, in each case with the related statements of income, cash flows
and stockholders’ equity for the fiscal years then ended, together with the
opinion of [Pritchett, Siler & Hardy, P.C.] thereon, and (ii) the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as of [September
30, 2007], and the related statements of income, cash flows and stockholders’
equity for the nine-month period then ended. Such financial statements contain
no material misstatement or omission and fairly present the financial position,
assets and liabilities of the Parent and each of its Subsidiaries for the
respective periods then ended. Except as fully reflected in the most recent
financial statements referred to above, the notes thereto, there are no material
liabilities or obligations with respect to the Parent and its Subsidiaries of
any nature whatsoever (whether absolute, contingent or otherwise and whether or
not due) that are required in accordance with GAAP to be reflected in such
financial statements and that are not so reflected.

4.11 No Material Adverse Change. Since June 30, 2007, there has been no Material
Adverse Change, nor to the knowledge of the Parent and each of its Subsidiaries,
is any Material Adverse Change threatened or reasonably likely to occur.

4.12 Compliance with Laws. The Parent and each of its Subsidiaries has timely
filed all material reports, documents and other materials required to be filed
by it under all applicable Requirements of Law with any Governmental Authority,
has retained all material records and documents required to be retained by it
under all applicable Requirements of Law, and is otherwise in compliance with
all applicable Requirements of Law in respect of the conduct of its business and
the ownership and operation of its properties, except in each case to the extent
that the failure to comply therewith, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

4.13 Environmental Compliance. Except as set forth on Schedule 4.13,

(a) (i) no Hazardous Material (other than cleaning supplies, as well as all
other substances and materials used in the ordinary course of the Borrower’s
operations, manufacturing and other legitimate business processes and
operations) is or has been generated, used, released, treated, disposed of or
stored, or otherwise located, in, on or under any property owned, leased or
operated by the Parent or any of its Subsidiaries or any portion thereof, and no
part of the property owned, leased or operated by the Parent or any of its
Subsidiaries (now or in the past), including without limitation the soil and
groundwater located thereon and thereunder, has been contaminated by any
Hazardous Material; (ii) no improvements on the property owned, leased or
operated by the Parent or any of its Subsidiaries contain any asbestos or
substances containing asbestos; (iii) none of the property owned, leased or
operated by the Parent or any of its Subsidiaries has been the subject of an
environmental audit or assessment, or remedial action; and (iv) to the best of
the Parent’s and its Subsidiaries’ knowledge, the foregoing statements are true
and correct with respect to all of the real property adjoining any of the
property owned, leased or operated by the Parent or any of its Subsidiaries.

(b) None of the property owned, leased or operated by the Parent or any of its
Subsidiaries (now or in the past) has, pursuant to any Environmental Law, been
placed on

 

28



--------------------------------------------------------------------------------

the “National Priorities List” or “CERCLIS List” (or any similar federal, state
or local list) of sites subject to possible environmental problems.

(c) There are no underground storage tanks situated on the property owned,
leased or operated by the Parent or any of its Subsidiaries and, to the best of
the knowledge of the Parent and its Subsidiaries, no underground storage tanks
have ever been situated on the property owned, leased or operated by the Parent
or any of its Subsidiaries.

(d) All activities and operations of the Parent and each of its Subsidiaries
meet all requirements of all applicable Environmental Laws, the Parent and each
of its Subsidiaries has not violated any Environmental Law in the past, and the
property owned, leased or operated by the Parent or any of its Subsidiaries has
never been the site of a violation of any Environmental Law.

(e) None of the Parent or its Subsidiaries has sent a Hazardous Material to a
site which, pursuant to any Environmental Law, (i) has been placed on the
“National Priorities List” or “CERCLIS List” (or any similar federal, state or
local list) of sites subject to possible environmental problems, or (ii) is
subject to, or the source of, a claim, an administrative order or other request
to take “response,” “removal,” “corrective” or “remedial” action, as defined in
any Environmental Law, or to pay for or contribute to the costs of cleaning up
the site.

(f) None of the Parent or its Subsidiaries is involved in any suit or proceeding
and has not received any notice from any Governmental Authority or other third
party with respect to a release or threat of release of any Hazardous Material,
or violation or alleged violation of any Environmental Law, and has not received
notice of any claim from any person or entity relating to property damage or to
personal injuries from exposure to any Hazardous Material.

(g) The Parent and each of its Subsidiaries has timely filed all reports
required to be filed, has acquired all necessary certificates, approvals and
permits, and has generated and maintained all required data, documentation and
records required under all Environmental Laws.

4.14 Ownership of Properties. The Parent and each of its Subsidiaries (i) has
good and marketable title to all real property owned by it, (ii) holds interests
as lessee under valid leases in full force and effect with respect to all
material leased real and personal property used in connection with its business,
and (iii) has good title to all of its other material properties and assets
reflected in the financial statements referred to in Section 4.10 (except as
sold or otherwise disposed of since the date thereof in the ordinary course of
business), in each case free and clear of all Liens other than Permitted Liens.
Schedule 4.14 lists, as of the Closing Date, all Realty of the Parent and each
of its Subsidiaries, indicating in each case the identity of the owner, the
address of the property, the nature of use of the premises, and whether such
interest is a leasehold or fee ownership interest.

 

29



--------------------------------------------------------------------------------

4.15 Intellectual Property. The Parent and each of its Subsidiaries owns, or has
the legal right to use, all Intellectual Property necessary for it to conduct
its business as currently conducted. Schedule 4.15 lists, as of the Closing
Date, all registered Intellectual Property owned by the Parent of any of its
Subsidiaries. No claim has been asserted or is pending by any Person challenging
or questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Parent or the
Borrower know of any such claim, and to the knowledge of the Parent or the
Borrower, the use of such Intellectual Property by does not infringe on the
known rights of any Person.

4.16 Insurance. Schedule 4.16 sets forth, as of the Closing Date, an accurate
and complete list and a brief description (including the insurer, policy number,
type of insurance, coverage limits, deductibles, expiration dates and any
special cancellation conditions) of all policies of property and casualty,
liability (including, but not limited to, product liability), workers’
compensation, keyman life insurance, and other forms of insurance owned or held
by the Parent or any of its Subsidiaries or pursuant to which any of their
respective assets are insured. The assets, properties and business of the Parent
or any of its Subsidiaries are insured against such hazards and liabilities,
under such coverages and in such amounts, as are customarily maintained by
prudent companies similarly situated and under policies issued by insurers of
recognized responsibility.

4.17 ERISA. The Parent and each of its Subsidiaries are in compliance in all
material respects with the presently applicable provisions of ERISA and the
Code, and have not incurred any liability to the PBGC or a Plan under Title IV
of ERISA.

4.18 Full Disclosure. All information heretofore furnished to the Bank by the
Parent and each of its Subsidiaries for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished to the Bank by the Parent and each of its Subsidiaries will
be, true, accurate and complete in every material respect or based on reasonable
estimates on the date as of which such information is stated or certified. The
Parent and each of its Subsidiaries has disclosed to the Bank in writing any and
all facts which materially and adversely affect or may affect (to the extent the
Parent or any of its Subsidiaries can now reasonably foresee), the business,
operations, prospects or condition, financial or otherwise, of the Parent or any
of its Subsidiaries, or the ability of the Parent or any of its Subsidiaries to
perform its obligations under this Agreement or any of the other Loan Documents.

4.19 No Default. No Default or Event of Default under this Agreement has
occurred and is continuing.

4.20 Subsidiaries. Except for the Borrower and the Affiliate Guarantor, the
Parent has no other Subsidiaries. The Borrower and Affiliate Guarantor have no
Subsidiaries. The Parent owns all of the outstanding Capital Stock of the
Borrower and the Affiliate Guarantor. Except for the Capital Stock expressly
indicated on Schedule I to the Pledge Agreement, there are no shares of capital
stock, partnership interests, warrants, rights, options or other equity
securities, or other Capital Stock of the Borrower or Affiliate Guarantor
outstanding or reserved for any purpose.

 

30



--------------------------------------------------------------------------------

4.21 First Priority Liens. Except for Permitted Liens, this Agreement, together
with the Security Documents, will create valid, perfected, first-priority
security interests in the collateral described in the Security Documents, in
each case enforceable against the Parent and each of its Subsidiaries and
securing the payment of all obligations purported to be secured thereby.

4.22 Labor Relations. None of the Parent and its Subsidiaries is engaged in any
unfair labor practice within the meaning of the National Labor Relations Act of
1947, as amended. As of the Closing Date, there is (i) no unfair labor practice
complaint before the National Labor Relations Board, or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, pending
or, to the knowledge of the Parent or the Borrower, threatened, against the
Parent or any of its Subsidiaries, (ii) no strike, lock-out, slowdown, stoppage,
walkout or other labor dispute pending or, to the knowledge of the Parent or the
Borrower, threatened, against the Parent or any of its Subsidiaries, and
(iii) to the knowledge of the Parent or the Borrower, no petition for
certification or union election or union organizing activities taking place with
respect to the Parent or any of its Subsidiaries. As of the Closing Date, there
are no collective bargaining agreements or Multiemployer Plans covering the
employees of the Borrower or any of its Subsidiaries.

4.23 Solvency. Each of the Parent and its Subsidiaries is Solvent on a
consolidated and individual basis.

4.24 OFAC; Anti-Terrorism Laws.

(a) The Parent and its Subsidiaries are not a Sanctioned Person or does not do
business in a Sanctioned Country or with a Sanctioned Person in violation of the
economic sanctions of the United States administered by OFAC.

(b) The Parent and its Subsidiaries are in compliance in all material respects
with the PATRIOT Act. No part of the proceeds of the Loans hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE V

AFFIRMATIVE COVENANTS

Until payment in full of all Obligations of the Obligors to the Bank, each of
the Parent, the Affiliate Guarantor and the Borrower will, and will cause each
of its Subsidiaries to:

5.1 Financial and Business Information. Deliver to the Bank:

(a) Within forty-five (45) days after the close of each of the first three
fiscal quarters of each fiscal year of the Parent (or, if earlier, within three
(3) days after the Parent files its Quarterly Report on Form 10-Q for with the
Securities and Exchange

 

31



--------------------------------------------------------------------------------

Commission for such fiscal quarter), a consolidated balance sheet of the Parent
and its Subsidiaries as of the close of such fiscal quarter and consolidated
statements of income and cash flows for the Parent and its Subsidiaries for the
fiscal quarter then ended and for that portion of the fiscal year then ended,
including the notes to each, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with that of the
preceding period or containing disclosure of the effect on the financial
position or results of operation of any change in the application of accounting
principles and practices during the period, subject only to audit and year-end
adjustments, and certified by the Parent’s president or chief financial officer
to be true and accurate;

(b) Within one hundred twenty (120) days after the close of the fiscal year of
the Parent (or, if earlier, within three (3) days after the Parent files its
Annual Report on 10-K with the Securities and Exchange Commission for such
fiscal year), an audited consolidated balance sheet of the Parent and its
Subsidiaries as of the close of such fiscal year and audited consolidated
statements of income and cash flows for the Parent and its Subsidiaries for the
fiscal year then ended, including the notes to each, all in reasonable detail
setting forth in comparative form the corresponding figures for the preceding
fiscal year, prepared by an independent certified public accountant reasonably
acceptable to the Bank, in accordance with GAAP applied on a basis consistent
with that of the preceding year or containing disclosure of the effect on the
financial position or results of operation of any change in the application of
accounting principles and practices during the year, and accompanied by a report
thereon by such certified public accountant containing an opinion that is not
qualified with respect to scope limitations imposed by the Parent or its
Subsidiaries or with respect to accounting principles followed by the Parent or
its Subsidiaries not in accordance with GAAP;

(c) Concurrently with the delivery of the financial statements described in
subsection (b) above, a certificate addressed to the Bank from the independent
certified public accountant that in making its audit of the financial statements
of the Parent and its Subsidiaries, it obtained no knowledge of the occurrence
or existence of any Default or Event of Default under this Agreement, or
specifying the nature and period of existence of any such Default or Event of
Default; provided, however, that such accountant shall not be liable to anyone
by reason of its failure to obtain knowledge of any such Default or Event of
Default that would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards;

(d) Concurrently with the delivery of the financial statements described in
subsections (a) and (b) above, a Compliance Certificate with respect to the
period covered by the financial statements being delivered thereunder, executed
by the president or chief financial officer of the Borrower, together with a
Covenant Compliance Worksheet reflecting the computation of the financial
covenants set forth in Article VI as of the last thy of the period covered by
such financial statements;

(e) Prompt notice of any Material Adverse Change; and

 

32



--------------------------------------------------------------------------------

(f) Within a reasonable time, upon the Bank’s request, such other information
about the property, financial condition and operations of the Parent and its
Subsidiaries as the Bank may from time to time reasonably request.

5.2 Notice of Certain Events. Promptly give notice in writing to the Bank of:

(a) All litigation when the Parent or any of its Subsidiaries is a defendant,
that would, if adversely determined, be reasonably likely to have a Material
Adverse Effect;

(b) Any dispute which may exist between the Parent and any Subsidiary on the one
hand and any Governmental Authority on the other or any threatened action by any
Governmental Authority to acquire or condemn any of the properties of the Parent
or any Subsidiary;

(c) Any proceeding or order before any court or administrative body requiring
the Parent or any Subsidiary to comply with any statute or regulation regarding
protection of the environment; and

(d) Any Default or Event of Default.

5.3 Existence; Franchises; Maintenance of Properties. (a) Maintain and preserve
in full force and effect its legal existence, its good standing under the laws
of the jurisdiction of its incorporation or formation, as the case may be, and
its qualification to do business in every other jurisdiction where the nature of
its business or its properties makes such qualification necessary (except where
the failure to be so qualified or licensed would not have a Material Adverse
Effect), (b) obtain, maintain and preserve in full force and effect its
Intellectual Property and all other rights, franchises, licenses, permits,
certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so would
not have a Material Adverse Effect, and (c) keep all material properties in good
working order and condition (normal wear and tear and damage by casualty
excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced or, in the good faith judgment of
the Borrower, are no longer useful or desirable in the conduct of the business.

5.4 Compliance with Laws. Comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply could
not reasonably be expected to have a Material Adverse Effect.

5.5 Payment of Obligations. (a) Pay, discharge or otherwise satisfy at or before
maturity all liabilities and obligations as and when due (subject to any
applicable subordination, grace and notice provisions), except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of the Parent or any of its Subsidiaries; provided,
however, that the Parent and its Subsidiaries shall not

 

33



--------------------------------------------------------------------------------

be required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings and as to which such party is
maintaining adequate reserves with respect thereto in accordance with GAAP.

5.6 Maintenance of Books and Records; Inspection. (a) Maintain adequate books,
accounts and records, and prepare all financial statements required under this
Agreement in accordance with GAAP and in compliance with the regulations of any
Governmental Authority having jurisdiction over it, and (b) permit any employee
or representative of the Bank to visit and inspect any of its properties, to
examine and audit its books of account, records, reports and other papers, to
make copies and extracts therefrom, and to discuss its affairs, finances and
accounts with its officers and, upon prior notice to the Parent or the Borrower,
its independent public accountants (and by this provision the Parent authorizes
said accountants to discuss the finances and affairs of the Parent and its
Subsidiaries with the Bank and to provide the Bank with access to such
accountants’ work papers), all upon reasonable notice during business hours and
as often as may be reasonably requested.

5.7 Maintenance of Insurance. Maintain and pay for insurance with respect to its
property, wherever located, covering casualty, hazard, public liability, product
liability, boiler, fidelity and such other risks, casualties and contingencies
as is customarily maintained by companies in the same or similar businesses
similarly situated.

5.8 Compliance with ERISA.

(a) The Parent will, and will cause each of its Subsidiaries and each member of
the Controlled Group to, comply in all material respects with ERISA and the Code
and the regulations and requirements of the PBGC, except where the necessity of
such compliance is being contested in good faith through appropriate
proceedings.

(b) The Parent and each member of the Controlled Group will make timely payment
of contributions required to meet the minimum funding standards set forth in
ERISA and the Code with respect to any Plan, and will not take any action or
fail to take action the result of which action or inaction could be a material
liability for the Parent or a member of the Controlled Group to the PBGC or a
Multiemployer Plan. Neither the Parent nor a member of the Controlled Group will
participate in a prohibited transaction, as defined in Section 406 of ERISA or
Section 4975(c) of the Code, which could subject either the Parent or a member
of the Controlled Group to any material civil penalty under ERISA or material
tax under the Code.

5.9 Name Change. Notify the Bank at least thirty (30) days prior to the
effective date of any change of its name, and prior to such effective date the
Borrower shall have executed any required amended or new UCC financing
statements and other documents necessary to maintain and continue the perfected
security interests of the Bank in all of its collateral and shall have taken
such other actions and executed such documents as the Bank shall reasonably
require.

5.10 OFAC, PATRIOT Act Compliance. (a) Refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC, and (b) provide, to the
extent commercially reasonable,

 

34



--------------------------------------------------------------------------------

such information and take such actions as are reasonably requested by the Bank
in order to assist the Bank in maintaining compliance with the PATRIOT Act.

5.11 Further Assurances. Make, execute, endorse, acknowledge and deliver to the
Bank any amendments, restatements, modifications or supplements hereto and any
other agreements, instruments or documents, and take any and all such other
actions, as may from time to time be reasonably requested by the Bank to effect,
confirm or further assure or protect and preserve the interests, rights and
remedies of the Bank under this Agreement and the other Loan Documents.

5.12 Lockbox Agreement. Borrower shall, within 60 days of the Closing Date,
enter into a lockbox agreement with the Bank with respect to Borrower’s deposit
accounts with the Bank, in form and substance satisfactory to the Bank.

ARTICLE VI

FINANCIAL COVENANTS

Each of the Parent, the Affiliate Guarantor and the Borrower covenant and agrees
that, until payment in full of all Obligations of the Obligors to the Bank, the
Parent will not:

6.1 [Intentionally Omitted.]

6.2 [Intentionally Omitted.]

6.3 [Intentionally Omitted.]

6.4 Capital Expenditures. Permit Capital Expenditures during any fiscal quarter
to be greater than the amount set forth below for such applicable fiscal quarter
plus any amounts not spent in prior fiscal quarters:

 

$360,000    for fiscal quarter ended September 30, 2007 $324,000    for fiscal
quarter ended December 31, 2007 $324,000    for fiscal quarter ended March 31,
2008 $342,000    for any fiscal quarter ended after March 31, 2008

The Bank agrees to consider any request by the Borrower that the Bank consent to
Capital Expenditures in excess of the quarterly amounts permitted under this
Section 6.4 (which request shall be accompanied by annual and quarterly budgets
of Capital Expenditures); provided, however, the Borrower acknowledges that the
Bank may, in its sole discretion, refuse to consent to any such excess Capital
Expenditures.

 

35



--------------------------------------------------------------------------------

6.5 Minimum Consolidated EBITDA. Permit Consolidated EBITDA of the Parent during
any fiscal quarter to be less than the amount set forth below for such
applicable fiscal quarter:

 

$997,934    for fiscal quarter ended September 30, 2007 $1,248,496    for fiscal
quarter ended December 31, 2007 $1,385,694    for fiscal quarter ended March 31,
2008 $1,603,894    for any fiscal quarter ended after March 31, 2008

ARTICLE VII

NEGATIVE COVENANTS

Until payment in full of all Obligations of the Obligors to the Bank, each of
the Parent, the Affiliate Guarantor and the Borrower will not, and will not
permit its Subsidiaries to, without the express prior written approval of the
Bank:

7.1 Mergers; Consolidations. Merge or consolidate with or into any other Person,
liquidate, wind up or dissolve; provided, however, that any Wholly Owned
Subsidiary of the Borrower may merge or consolidate with, or be liquidated into,
(i) the Borrower (so long as the Borrower is the surviving or continuing entity)
or (ii) any other Wholly Owned Subsidiary (so long as the surviving or
continuing entity is a Subsidiary Guarantor), and in each case so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom.

7.2 Indebtedness. Directly or indirectly issue, assume, create, incur or suffer
to exist any Indebtedness except for:

(i) Indebtedness in favor of the Bank incurred under this Agreement and the
other Loan Documents;

(ii) Indebtedness secured by Permitted Liens;

(iii) Indebtedness under Hedge Agreements entered into in connection with this
Agreement or in the ordinary course of business to manage existing or
anticipated interest rate or foreign currency risks and not for speculative
purposes;

(iv) Indebtedness consisting of loans from permanent insurance policies
maintained on the life of Reginald M. Fountain, so long as no Default or Event
of Default has occurred and is continuing or would result after giving effect
thereto; and

(v) purchase money Indebtedness incurred solely to finance Capital Expenditures,
including Indebtedness in respect of Capital Lease Obligations, provided that
(x) all such Indebtedness does not exceed $2,000,000 in aggregate principal
amount outstanding at any time, and (y) prior to its incurrence, the

 

36



--------------------------------------------------------------------------------

Borrower provides the Bank with a right of first refusal to provide such
Indebtedness.

7.3 Liens and Encumbrances. Create, assume or suffer to exist any Lien in or on
any of its property, real or personal, whether now owned or hereafter acquired,
except for (collectively, the “Permitted Liens”):

(i) Liens in favor of the Bank created by or otherwise existing under or in
connection with this Agreement and the other Loan Documents;

(ii) Liens imposed by mandatory provisions of law of carriers, warehousemen,
mechanics and materialmen incurred in the ordinary course of business for sums
not yet due and payable;

(iii) Liens incurred in the ordinary course of business in connection with
worker’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure the performance of letters of credit, bids,
tenders, statutory obligations, leases and contracts (other than for borrowed
money) entered into in the ordinary course of business, provided that all such
liens in the aggregate have no reasonable likelihood of causing a Material
Adverse Effect;

(iv) Liens for current taxes, assessments or other governmental charges that are
not delinquent or remain payable without any penalty or that are being contested
in good faith and with due diligence by appropriate proceedings, provided that
all such liens in the aggregate have no reasonable likelihood of causing a
Material Adverse Effect and, if requested by the Bank, the Parent, the Borrower
or such Subsidiary has established reserves satisfactory to the Bank with
respect thereto;

(v) Liens of judgments, execution, attachment or similar process which will not
result or have not yet resulted in the occurrence of an Event of Default as set
forth in Sections 8.1(i) or (j) hereof;

(vi) Liens with respect to any Realty occupied by the Parent or any of its
Subsidiaries, consisting of (a) easements, rights of way, reservations,
licenses, encroachments, variations and similar restrictions, charges and
encumbrances on title that do not secure monetary obligations and do not
materially impair the use of such property for its intended purposes or the
value thereof thereof, and (b) any other Lien or exception to coverage described
in mortgagee policies of title insurance issued in favor of and accepted by the
Bank; and

(vii) Liens securing Indebtedness permitted under Section 7.2(v).

7.4 Disposition of Assets. Sell, lease, transfer, convey or otherwise dispose of
any of its assets or property, other than:

 

37



--------------------------------------------------------------------------------

(i) the sale or other disposition of inventory or Cash Equivalents in the
ordinary course of business, the sale or write-off of past due or impaired
accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder; and

(ii) dividends permitted under Section 7.6.

7.5 Restricted Investments. Purchase, own, invest in or otherwise acquire,
directly or indirectly, any stock, evidence of indebtedness, or other obligation
or security or any interest whatsoever in any other Person, or make or permit to
exist any loans, advances or extensions of credit to, or any investment in cash
or by delivery of property in, any Person (collectively, “Investments”), except
for:

(i) Investments consisting of Cash Equivalents;

(ii) Investments consisting of the extension of trade credit, the creation of
prepaid expenses, and the purchase of inventory, supplies, equipment and other
assets, in each case in the ordinary course of business;

(iii) Investments (including equity securities and debt obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in good faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;

(iv) Investments under Hedge Agreements entered into in connection with this
Agreement or in the ordinary course of business to manage existing or
anticipated interest rate or foreign currency risks and not for speculative
purposes;

(v) Investments in Subsidiaries existing as of the Closing Date; and

(vi) Investments consisting of cash in life insurance policies insuring the life
of Reginald M. Fountain, Jr. so long as such policies are collateral assigned to
the Bank on documentation in form and substance to the Bank.

7.6 Restricted Payments. Directly or indirectly, declare or make any dividend
payment, or make any other distribution of cash, property or assets, in respect
of any of its Capital Stock or any warrants, rights or options to acquire its
Capital Stock, or purchase, redeem, retire or otherwise acquire for value any
shares of its Capital Stock or any warrants, rights or, options to acquire its
Capital Stock, or set aside finds for any of the foregoing, except that:

(i) the Parent and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Capital Stock, in each
case to the extent not prohibited under applicable Requirements of Law;

(ii) each Wholly Owned Subsidiary of the Borrower may declare and make dividend
payments or other distributions to the Borrower or to another

 

38



--------------------------------------------------------------------------------

Subsidiary of the Borrower, in each case to the extent not prohibited under
applicable Requirements of Law;

(iii) the Borrower may declare and make dividend payments and other
distributions in cash so that the Parent may pay the obligations that it is
permitted to incur under Section 7.16; and

(iv) the Parent may declare and make dividend payments and other distributions
in cash (and the Borrower may make corresponding dividends and distributions to
the Parent) if (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) the aggregate amount of all such
cash payments in any fiscal year do not exceed twenty-five percent (25%) of the
Parent’s Consolidated Net Income for such immediately preceding fiscal year.

7.7 Transactions With Related Persons. Except as otherwise permitted by Sections
7.2 and 7.6, directly or indirectly make any loan or advance to, or purchase,
assume or guarantee any indebtedness to or from, any of its officers, directors,
stockholders or Affiliates, or to or from any member of the immediate family of
any of its officers, directors, stockholders or Affiliates, or subcontract any
operations to any Affiliate, except for travel, relocation or other reasonable
expense advances to employees in the ordinary course of business; or enter into
any transaction with any Affiliate, except pursuant to the reasonable
requirements of the business of such Affiliate arid on terms substantially no
more favorable to such Affiliate than those that such Affiliate would obtain in
a comparable arms-length transaction with a Person not an Affiliate of the
Borrower; provided, however, that nothing contained in this Section 7.7 shall
prohibit (x) the Borrower from leasing an airplane from Reginald M. Fountain,
Jr. so long as the amount of lease payments paid by the Borrower thereunder does
not exceed $300,000 in any fiscal year, or (y) the Borrower from making lease
payments to Reginald M. Fountain, Jr. for the purposes of paying rent on
apartments used by the Borrower’s employees so long as such rent in not in
excess of that paid by other tenants in such apartments.

7.8 Sale-Leaseback Transactions. Directly or indirectly, become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any property (whether real, personal or
mixed, and whether now owned or hereafter acquired) (i) that the Parent or any
of its Subsidiaries has sold or transferred (or is to sell or transfer) to a
Person that is not a party to this Agreement or any of the Loan Documents or
(ii) that the Parent or any of its Subsidiaries intends to use for substantially
the same purpose as any other property that, in connection with such lease, has
been sold or transferred (or is to be sold or transferred) by the Parent or any
of its Subsidiaries to another Person that is not a party to this Agreement or
any of the Loan Documents, in each case except for transactions otherwise
expressly permitted under this Agreement.

7.9 Certain Amendments. (a) Amend, modify or waive, or permit the amendment,
modification or waiver of, any provision of material contract; or (b) amend,
modify or change any provision of its articles or certificate of incorporation
or formation, bylaws, operating agreement or other applicable formation or
organizational documents, as applicable, the terms of any class or series of its
Capital Stock, or any agreement among the holders of its Capital Stock

 

39



--------------------------------------------------------------------------------

or any of them; in each case other than in a manner that could not reasonably be
expected to adversely affect the Bank in any material respect (provided that the
Parent or the Borrower shall give the Bank notice of any such amendment,
modification or change covered by subsection (b) above, together with certified
copies thereof).

7.10 Limitation on Certain Restrictions. Directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Parent or any of its Subsidiaries to
perform and comply with their respective obligations under the Loan Documents or
(b) the ability of any Subsidiary of the Borrower to make any divi4lend payment
or other distribution in respect of its Capital Stock, to repay Indebtedness
owed to the Borrower or any other Subsidiary, to make loans or advances to the
Borrower or any other Subsidiary, or to transfer any of its assets or properties
to the Borrower or any other Subsidiary, except (in the case of clause (b) above
only) for such restrictions or encumbrances existing under or by reason of
(i) this Agreement and the other Loan Documents, (ii) applicable Requirements of
Law, (iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, and (iv) customary
restrictions and conditions: contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale, provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement.

7.11 No Other Negative Pledges. Enter into or suffer to exist any agreement or
restriction that, directly or indirectly, prohibits or conditions the creation,
incurrence or assumption of any Lien upon or with respect to any part of its
property or assets, whether now owned or hereafter acquired, or agree to do any
of the foregoing, except for such agreements or restrictions existing under or
by reason of (i) this Agreement and the other Loan Documents, (ii) applicable
Requirements of Law, (iii) any agreement or instrument creating a Permitted Lien
(but only to the extent such agreement or restriction applies to the assets
subject to such Permitted Lien), (iv) customary provisions in leases and
licenses of real or personal property entered into by the Parent or any
Subsidiary as lessee or licensee in the ordinary course of business, restricting
the granting of Liens therein or in property that is the subject thereof, and
(v) customary restrictions and conditions contained in any agreement relating to
the sale of assets (including Capital Stock of a Subsidiary) pending such sale,
provided that such restrictions and conditions apply only to the assets being
sold and such sale is permitted under this Agreement.

7.12 Partnerships. Become a partner or joint venturer in any partnership or
joint venture.

7.13 Lines of Business. Engage in any business other than the business in which
it is currently engaged or a business reasonably related thereto, or make any
material change in its business objectives.

7.14 Fiscal Year. Change its fiscal year or its method of determining fiscal
quarters.

 

40



--------------------------------------------------------------------------------

7.15 Accounting Changes. Other than as permitted pursuant to Section 1.2, make
or permit any material change in its accounting policies or reporting practices,
except as may be required by GAAP.

7.16 Additional Covenants of the Parent. The Parent will comply with the
following:

(a) The Parent will not incur, create, assume or suffer to exist any
Indebtedness or Lien, except for the Indebtedness created by the Loan Documents
and Liens created by the Lean Documents.

(b) The Parent will not conduct, transact or otherwise engage, or commit to
transact, conduct or otherwise engage, in any business or operations including
owning, leasing, managing or otherwise operating any assets or properties, or
make any investments, loans or advances to any Person other than the following:

(i) the ownership of Capital Stock in the Borrower and the Affiliate Guarantor
and the exercise of rights and performance of obligations in connection
therewith;

(ii) the entry into, and exercise of rights and performance of obligations in
respect of this Agreement and any other Loan Document to which it is or may
become a party;

(iii) the performance of obligations under and in compliance, with its articles
or certificate of incorporation and bylaws, and any applicable law, ordinance,
regulation, rule, order, judgment, decree or permit (including the securities
laws), including without limitation as a result of or in connection with the
activities of its Subsidiaries;

(iv) the incurrence and payment of legal and accounting fees, nominal expenses
for corporate overhead and any taxes for which it may be liable; and

(v) other activities reasonably incidental or related to the foregoing.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default hereunder:

(a) The Parent, the Affiliate Guarantor or the Borrower, as the case may be,
shall fail to observe or perform any covenant, restriction or agreement
contained in this Agreement, including without limitation the failure to pay
when due any principal amount or any interest, fees or other charges payable
under this Agreement, the Notes or under any other Loan Document, for fifteen
(15) days after the earlier of (i) the executive management or board of
directors of the Parent or the Borrower obtaining knowledge of such failure, or
(ii) the Parent, the Affiliate Guarantor or the Borrower receiving written
notice of such failure from the Bank;

 

41



--------------------------------------------------------------------------------

(b) Any representation, warranty, certification or statement made or deemed made
by the Parent, the Affiliate Guarantor or the Borrower in Article IV of this
Agreement, in any other Loan Document or in any certificate, financial statement
or other document delivered pursuant to this Agreement or any other Loan
Document, shall prove to have been incorrect in any material respect when made
or deemed made;

(c) The occurrence and continuance of any default or event of default on the
part of the Parent or any of its Subsidiaries (including specifically, but
without limitation, defaults due to non-payment) under the terms of any
agreement, document or instrument pursuant to which the Parent or any of its
Subsidiaries has incurred any Indebtedness for money borrowed in excess of
$1,000,000, which default would permit acceleration of such indebtedness;

(d) The occurrence and continuance of any default or event of default (after any
applicable cure period) under any of the other Loan Documents or under any other
agreement between any Obligor and the Bank;

(e) The occurrence and continuance of any default or event of default (after any
applicable cure period) under the Floor Plan Agreement;

(f) Any Security Document to which the Parent or any of its Subsidiaries is now
or hereafter a party shall for any reason cease to be in full force and effect
or cease to be effective to give the Bank a valid and perfected security
interest in and Lien upon the collateral purported to be covered thereby,
subject to no Liens other than Permitted Liens, in each case unless any such
cessation occurs in accordance with the terms thereof or is due to any act or
failure to act on the part of the Bank; or the Parent or any such Subsidiary
shall assert any of the foregoing; or the Parent or Affiliate Guarantor shall
deny or disaffirm its obligations under the Guaranty;

(g) The Parent or any Subsidiary (i) files a petition for relief under the
Bankruptcy Code or any other insolvency law or seeking to adjudicate it bankrupt
or insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fails to
file an answer or other pleading denying the material allegations of any such
proceeding filed against it, (ii) takes any corporate action to authorize or
effect any of the foregoing actions, (iii) generally fails to pay, or admits in
writing its inability to pay, its debts as such debts become due; (iv) shall
apply for, seek or consent to, or acquiesce in, the appointment Of a custodian,
receiver, trustee, examiner, liquidator or similar official for it or for any
material portion of its assets; or (v) makes an assignment for the benefit of
creditors;

(h) Failure of the Parent or any Subsidiary within thirty (30) days after the
commencement of any proceeding against it seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, to have such
proceeding dismissed, or to have all orders or proceedings thereunder affecting
the operations or the business of the Parent or such Subsidiary stayed, or
failure of the Parent or such Subsidiary within thirty (30) days after

 

42



--------------------------------------------------------------------------------

the appointment, without its consent or acquiescence, of any custodian, receiver
trustee, examiner, liquidator or similar official for it or for any material
portion of its assets, to have such appointment vacated;

(i) The Parent, the Affiliate Guarantor or the Borrower ceases to be Solvent, or
ceases to conduct its business substantially as now conducted or is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of its business affairs;

(j) The entry of one or more judgments or orders for the payment of money in
excess of $1,000,000 in the aggregate against the Parent or any of its
Subsidiaries and such judgment(s) or order(s) shall continue unsatisfied,
unbonded and unstayed for a period of sixty (60) days or in any event later than
five days prior to the date of any proposed sale thereunder;

(k) The issuance of a writ of execution, attachment or similar process against
the Parent or any of its Subsidiaries which shall not be dismissed, stayed,
discharged or bonded within sixty (60) days after the executive management or
board of directors of the Parent or the Borrower obtaining knowledge thereof or
in any event later than five days prior to the date of any proposed sale
thereunder;

(l) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing, the
Parent and its ERISA Affiliates have incurred or would be reasonably likely to
incur liability to any one or more Plans or Multiemployer Plans or to the PBGC
(or to any combination thereof) in excess of $1,000,000;

(m) Any one or more licenses, permits, accreditations or authorizations of the
Parent or any of its Subsidiaries shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken, by any Governmental
Authority in response to any alleged failure by the Parent or any of its
Subsidiaries to ‘be in compliance with applicable Requirements of Law, and such
action, individually or in the aggregate, if the event giving rise to such
action is not remediated within thirty (30) days of notice of any of the
foregoing events, would be reasonably likely to have a Material Adverse Effect;
or

(n) There shall occur a Change in Control.

8.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default:

(a) Acceleration of Indebtedness. The Bank may, in its sole discretion,
(i) declare all or any part of the Obligations immediately due and payable,
whereupon such Obligations shall become immediately due and payable without
presentment, demand, protest, notice or legal process of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that all
Obligations shall automatically become due and payable upon the occurrence of an
Event of Default under Sections 8.1(e) or (g); and

 

43



--------------------------------------------------------------------------------

(ii) pursue all other remedies available to it by contract, at law or in equity,
including but not limited to its rights under the Security Documents.

(b) Right of Set-off. The Bank may, and is hereby authorized by the Borrower, at
any time and from time to time, to the fullest extent permitted by applicable
laws, without advance notice to the Borrower (any such notice being expressly
waived by the Borrower), set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and any other
indebtedness at any time owing by the Bank or any of its Affiliates to or for
the credit or the account of the Borrower against any or all of the Obligations
of the Borrower under this Agreement or the other Loan Documents now or
hereafter existing, whether or not such obligations have matured. The Bank
agrees promptly to notify the Borrower after any such set-off or application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

(c) Rights and Remedies Cumulative: Non-Waiver; etc. The enumeration of the
Bank’s rights arid remedies set forth in this Agreement is not intended to be
exhaustive and the exercise by the Bank of any right or remedy shall not
preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder, under the other Loan Documents or under any other agreement between
the Borrower and the Bank or that may now or hereafter exist in law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Bank in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrower and the Bank or
theft agents or employees shall be effective to’ change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

ARTICLE IX

GUARANTY

9.1 The Guaranty.

(a) In order to induce the Bank to enter into this Agreement, each of the
Guarantors, jointly and severally, hereby unconditionally and absolutely
guarantees to the Bank as primary obligor and not merely as surety, the full and
prompt payment and performance when due, whether at stated maturity,
acceleration or otherwise, of (i)(A) the Loans to the Borrower under this
Agreement and pursuant to the Notes and the other Loan Documents, including,
without limitation, all principal of and interest on the Loans, all fees,
expenses, indemnities and other amounts payable by the Borrower under the Loan
Agreement or any other Loan Document (including interest accruing after the
filing of a petition or commencement of a case by or with respect to the
Borrower seeking relief under any applicable federal and state laws pertaining
to bankruptcy, reorganization, arrangement, moratorium, readjustment of debts,
dissolution, liquidation or other debtor relief, specifically including, without
limitation, the Bankruptcy Code and any fraudulent

 

44



--------------------------------------------------------------------------------

transfer and fraudulent conveyance laws, whether or not the claim for such
interest is allowed in such proceeding), and (B) all obligations of the Borrower
to the Bank under any Hedge Agreements, and (ii) all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred or paid by the Bank in connection with any suit, action or
proceeding to enforce or protect any of its rights hereunder (collectively,
“Guaranteed Obligations”). If any or all of the Guaranteed Obligations becomes
due and payable hereunder, each Guarantor, jointly and severally,
unconditionally promises to pay such indebtedness to the Bank on order, or
demand, together with any and all reasonable expenses which may be incurred by
the Bank in collecting any of the Guaranteed Obligations.

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the obligations of the Guarantors
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of the Guarantors
hereunder, as applicable, shall be limited to the maximum amount that is
permissible under applicable law (whether federal or state and including,
without limitation, the Bankruptcy Code).

9.2 Guaranty Unconditional. The obligations of the Guarantors hereunder shall
arise absolutely and unconditionally when the Loans have been made by the Bank
to the Borrower and shall be a continuing, absolute and unconditional guaranty
that remains in full force and effect until all of the Guaranteed Obligations
shall have been paid in full and the period during which any payment of the
Guaranteed Obligations to the Bank could be recovered as an avoidable preference
under 11 U.S.C. § 547, or any successor provision thereof, has expired. Each of
the Guarantors agrees that to the extent all or part of any payment of the
Guaranteed Obligations is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then, to the extent of such avoidance or repayment, the obligation
or part thereof intended to be satisfied shall be revived and reinstated and
continue in full force and effect as if said payment had not been made.

9.3 Nature of Liability. The liability of each Guarantor hereunder is exclusive
and independent of any security for or other guaranty of the indebtedness of the
Borrower and each Guarantor’s liability hereunder shall not be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the indebtedness of
the Borrower, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower, or (e) any payment made to the Bank on the
indebtedness which such Bank repays to the Borrower pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral, or modification
of its obligations hereunder by reason of any such proceeding.

9.4 Independent Obligation. The obligations of each Guarantor hereunder is
independent of the obligations of any other guarantor or the Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought

 

45



--------------------------------------------------------------------------------

against any other guarantor or the Borrower and whether or not any other
guarantor or the Borrower is joined in any such action or actions.

9.5 Authorization. Each Guarantor authorizes the Bank without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the indebtedness or any part
thereof in accordance with this Agreement, including any increase or decrease of
the rate of interest thereon, (b) take and hold security from any guarantor or
any other party for the payment of this Guaranty or the indebtedness and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Bank in its discretion may
determine and (d) release or substitute any one or more endorsers, guarantors,
the Borrower or other obligors.

9.6 Reliance. It is not necessary for the Bank to inquire into the capacity or
powers of the Borrower or any guarantor or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

9.7 Waiver.

(a) Each Guarantor waives any right (except as shall be required by applicable
statute and cannot be waived) to require the Bank to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party, or (iii) pursue any other remedy in the Bank’s power whatsoever. Each
Guarantor waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party other than payment in full of
the indebtedness, including without limitation any defense based on or arising
out of the disability of the Borrower, any other guarantor or any other party,
or the unenforceability of the indebtedness or any part thereof from any cause,
or the cessation from any cause of the liability of the Borrower other than
payment in full of the indebtedness. The Bank may, at its election, foreclose on
any security held by the Bank by one or more judicial or non-judicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Bank may have against the Borrower or any other party, or any
security, without affecting or impairing in any way the liability of the
Guarantors hereunder except to the extent the indebtedness has been paid. Each
Guarantor waives any defense arising out of any such election by the Bank, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation, or other right or remedy of such Guarantor against the Borrower
or any other party or any security.

(b) Each Guarantor waives all presentments, demands for performance, protests
and notices, including without limitation notices of nonperformance, notice of
protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s

 

46



--------------------------------------------------------------------------------

financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the indebtedness and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder, and agrees that the
Bank shall not have any duty to advise the Guarantors of information known to it
regarding such circumstances or risks.

(c) Each Guarantor hereby agrees it will not exercise any rights of subrogation
which it may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the U.S. Bankruptcy Code, or otherwise) to the
claims of the Bank against the Borrower or any other guarantor of the
indebtedness of the Borrower owing to the Bank (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as all of the
Guaranteed Obligations shall have been paid in full. Each Guarantor hereby
further agrees not to exercise any right to enforce any other remedy which the
Bank now has or may hereafter have against any Other Party, any endorser or any
other guarantor of all or any part of the indebtedness of the Borrower and any
benefit of, and any right to participate in, any security or collateral given to
or for the benefit of the Bank to secure payment of the indebtedness of the
Borrower until such time as all of the Guaranteed Obligations shall have been
paid in full.

9.8 Application; Set-Off.

(a) Each Guarantor agrees that, upon the failure of the Borrower to pay any
Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that the Bank may have at law, in equity or otherwise
against such Guarantor, such Guarantor will, subject to the provisions of
Section 9.1(h), forthwith pay or cause to be paid to the Bank, an amount equal
to the amount of the Guaranteed Obligations then due and owing as aforesaid.

(b) All payments made hereunder shall be applied upon receipt as follows:

(i) first, to the payment of all reasonable costs and expenses owing to the Bank
pursuant to Section 9.1(a)(ii);

(ii) second, after payment in full of the amounts specified in clause (i) above,
to the payment of the other Guaranteed Obligations owing to the Bank
Section 9.1(a)(i); and

(iii) third, after payment in full of the amounts specified in clauses (i) and
(ii) above, and following the termination of this Guaranty, to the Guarantors or
any other Person lawfully entitled to receive such surplus.

(c) In addition to all other rights and remedies available under the Loan
Documents or applicable law or otherwise, upon and at any time after the
occurrence and during the continuance of any Event of Default, the Bank may, and
is hereby authorized by the Guarantors, at any such time and from time to time,
to the fullest extent permitted

 

47



--------------------------------------------------------------------------------

by applicable law, without presentment, demand, protest or other notice of any
kind, all of which are hereby knowingly and expressly waived by the Guarantors,
to set off and to apply any and all deposits (general or special, time or
demand, provisional or final) and any other property at any time held (including
at any branches or agencies, wherever located), and any other indebtedness at
any time owing, by the Bank to or for the credit or the account of any Guarantor
against any or all of the obligations of such Guarantor to the Bank hereunder
now or hereafter existing, whether or not such obligations may be contingent or
unmatured, each Guarantor hereby granting to the Bank a continuing security
interest in and Lien upon all such deposits and other property as security for
such obligations. The Bank agrees to notify the applicable Guarantor promptly
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.

ARTICLE X

MISCELLANEOUS

10.1 Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
reasonable out-of-pocket expenses of the Bank, including reasonable fees and
disbursements of counsel, in connection with: (i) the preparation, execution,
delivery, and filing, if required of this Agreement and the other Loan
Documents, (ii) any amendments, supplements, consents or waivers hereto or to
the Loan Documents, and (iii) the administration or enforcement of this
Agreement and the other Loan Documents. In addition, the Borrower shall pay any
and all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
and the other Loan Documents and agrees to save the Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees. It is the intention of the
parties hereto that the Borrower shall pay amounts referred to in this Section
directly. In the event the Bank pays any of the amounts referred to in this
Section directly, the Borrower will reimburse the Bank for such advances and
interest on such advance shall accrue until reimbursed at the Default Rate.

10.2 Indemnification. From and at all times after the date of this Agreement,
and in addition to all of the Bank’s other rights and remedies against the
Borrower, the Borrower agrees to indemnify, defend and hold harmless the Bank
and its directors, officers, employees, agents, successors, assigns and
affiliates from and against the following (collectively “Costs”): any and all
claims, losses, damages, actions, suits, inquiries, investigations,
administrative proceedings, judgments, liens, liabilities, penalties, fines,
amounts paid in settlement, requirements of Governmental Authorities, punitive
damages, interest, damages to natural resources and other costs and expenses of
any kind or nature whatsoever (including without limitation reasonable
attorneys’ fees and expenses and court costs and fees) arising in any manner,
directly or indirectly, out of or by reason of (a) the negotiation, preparation,
execution or performance of this Agreement or the other Loan Documents, or any
transaction contemplated herein or therein, whether or not the Bank or any other
party protected under this Section is a party to any action, proceeding or suit
in question, or the target of any inquiry or investigation in question;
provided, however, that no indemnified party shall have the right to be
indemnified hereunder for any liability resulting from the willful misconduct or
gross negligence, of such indemnified party (as finally determined by a court of
competent jurisdiction), (b) any breach of any of the covenants,

 

48



--------------------------------------------------------------------------------

warranties or representations of the Borrower hereunder or under any other Loan
Document, (c) any lien or charge upon amounts payable hereunder by the Borrower
to the Bank or any taxes, assessments, impositions and other charges in respect
of the collateral secured by the Security Documents, (d) damage to property or
any injury to or death of any person that may be occasioned by any cause
whatsoever pertaining to any such collateral or the use thereof, (e) any
violation or alleged violation of any Environmental Law, federal or state
securities law, common law, equitable requirement or other legal requirement by
the Borrower or with respect to any property owned, leased or operated by the
Borrower (in the past, currently or in the future), or (f) any presence,
generation, treatment, storage, disposal, transport, movement, release,
suspected release or threatened release of any Hazardous Material on, in, to or
from any property (or any part thereof including without limitation the soil and
groundwater thereon and thereunder) owned, leased or operated by the Borrower
(in the past, currently or in the future). All Costs shall be additional
Obligations of the Borrower under this Agreement, shall be payable on demand to
the party to be indemnified, and shall be secured by the lien of the Security
Documents.

10.3 Waiver of Jury Trial. AS PART OF THE CONSIDERATION FOR NEW VALUE THIS DAY
RECEIVED, THE BORROWER HEREBY CONSENTS TO THE NONEXCLUS1VE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING WITHIN THE STATE OF NORTH CAROLINA FOR ANY ACTION
TO WHICH THE BORROWER AND THE BANK ARE PARTIES. TO THE EXTENT PERMITTED BY LAW,
TUE BORROWER WAIVES TRIAL BY JURY AND WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED ON LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON CONVENIENS TO THE
CONDUCT OF ANY ACTION INSTITUTED HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS, OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY OTHER PROCEEDING TO WHICH THE BANK IS A PARTY,
INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF OR IN CONNECTION WITH ANY
COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENT (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE BANK OR THE BORROWER CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION
SHALL AFFECT THE RIGHT OF THE BANK TO BRING ANY ACTION OR PROCEEDING AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION THAT HAS JURISDICTION OVER THE
BORROWER.

10.4 Waiver of Automatic or Supplemental Stay. In the event that a petition for
relief under any chapter of the Bankruptcy Code is filed by or against the
Borrower, the Borrower promises and covenants that it will not seek a
supplemental stay pursuant to Bankruptcy Code § 105 or 3.2 or any other relief
pursuant to Bankruptcy Code § 105 or any other provision of the Bankruptcy Code,
whether injunctive or otherwise, which would stay, interdict, condition, reduce
or inhibit the Bank’s ability to enforce any rights it has, at law or in equity,
to collect the Obligations from any Person other than the Borrower.

10.5 Notices. All demands, notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered, if given or delivered by hand, overnight
delivery service or facsimile

 

49



--------------------------------------------------------------------------------

transmitter (with confirmed receipt), or five (5) days after being mailed, if
mailed, by first class, registered or certified mail, postage prepaid, to the
address or telecopy number set forth below:

 

Party

  Address    Borrower  

Fountain Powerboats, Inc

1653 Whichard’s Beach Road

Washington, North Carolina 27889

Attention: Reginald M. Fountain, Jr.

Telephone: (252) 975-2000

Fax: (252) 975-0750

   Bank  

Regions Bank

6805 Morrison Boulevard, Suite 100

Charlotte, North Carolina

Attention: Kemp Simmons

Telephone: (704) 770-3604

Fax: (704) 362-3594

  

The Borrower or the Bank may, by notice given hereunder, designate any further
or different addresses or telecopy numbers to which subsequent demands, notices,
approvals, consents, requests or other communications shall be sent or persons
to whose attention the same shall be directed.

10.6 Continuing Obligations. All agreements, representations and warranties
contained herein or made in writing by or on behalf of the Borrower in
connection with the transactions contemplated hereby shall survive the execution
and delivery of this Agreement and the other Loan Documents. The Borrower
further agrees that to the extent the Borrower makes a payment to the Bank,
which payment or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy, insolvency or other similar
state or federal statute, or principle of equity, then, to the extent of such
repayment by the Bank, the Obligation or part thereof intended to be satisfied
by such payment shall be revived and continued in full force and effect as if
such payment had not been received by the Bank.

10.7 Controlling Law. This Agreement has been executed, delivered and accepted
at, and shall be deemed to have been made in, North Carolina and shall be
interpreted in accordance with the internal laws (as opposed to conflicts of
laws provisions) of the State of North Carolina.

10.8 Successors and Assigns. This Agreement shall be binding upon the Borrower
and its successors and assigns and all rights against the Borrower arising under
this Agreement shall be for the sole benefit of the Bank.

10.9 Assignment and Sale. The Borrower may not sell, assign or transfer this
Agreement or any of the other Loan Documents or any portion hereof or thereof,
including without limitation the Borrower’s rights, title, interests, remedies,
powers, and duties hereunder

 

50



--------------------------------------------------------------------------------

or thereunder. The Bank may assign or sell a participation interest in all or
any portion of the Loan to one or more other financial institutions.

10.10 Entire Agreement. THIS AGREEMENT AND THE DOCUMENTS AND INSTRUMENTS
EXECUTED AND DELIVERED CONTEMPORANEOUSLY HEREWITH EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDE ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF, INCLUDING, BUT NOT LIMITED TO, THE COMMITMENT LETTERS TO THE
BORROWER FROM THE BANK DATED APRIL 26, 2005 AND THE OUTLINE OF PROPOSED TERMS TO
THE BORROWER FROM THE BANK DATED SEPTEMBER 4, 2007. THIS AGREEMENT AND THE
DOCUMENTS AND INSTRUMENTS EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NOTWITHSTANDING THE FOREGOING,
THE ORIGINAL LOAN AGREEMENT AND ORIGINAL LOAN DOUCMENTS SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AS PROVIDED IN ARTICLE XI.

10.11 Amendment. Any provision of this Agreement or any other Loan Document to
which the Borrower is a party may be amended if such amendment is in writing and
is signed by the Borrower and the Bank. In connection with any amendment entered
into in accordance with this Section, the Borrower shall pay to the Bank a fee
to be negotiated between the Borrower and the Bank. Payment of such fee by the
Borrower to the Bank shall be a condition precedent to the effectiveness of such
amendment and shall be due on the date such amendment is signed by the Bank.

10.12 Severability. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable by any court of competent
jurisdiction, such determination shall not invalidate or render unenforceable
any other provision hereof.

10.13 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original and all of which, together shall constitute but
one and the same instrument.

10.14 Captions. The captions to the various sections and subsections of this
Agreement have been inserted for convenience only and shall not limit or affect
any of the terms hereof.

ARTICLE XI

AMENDMENT AND RESTATEMENT

11.1 Interrelationship with the Original Loan Agreement.

(a) As stated in the preamble hereof, this Agreement is intended to amend and
restate the provisions of the Original Loan Agreement and, except as expressly
modified herein, (x) all of the terms and provisions of the Original Loan
Agreement shall continue to apply for the period prior to the Closing Date,
including any determinations of

 

51



--------------------------------------------------------------------------------

payment dates, interest rates, Events of Default or any amount that may be
payable to the Bank, (y) the Obligations under the Original Loan Agreement shall
continue to be paid or prepaid on or prior to the Closing Date in accordance
with the Original Loan Agreement, and shall from and after the Closing Date
continue to be owing and be subject to the terms of this Agreement and (z) this
Agreement shall not be deemed to evidence or result in a novation or repayment
of the Loans and reborrowing hereunder, but obligations under the Original Loan
Agreement and Liens securing payment and performance thereof shall in all
respects be continuing as Obligations under this Agreement and Liens securing
payment and performance thereof.

(b) All references in the other Loan Documents and the Loan Documents executed
in connection with the Original Loan Agreement (the “Original Loan Documents”)
to the Original Loan Agreement or the “Loan Agreement” shall be deemed to
include references to this Agreement, as amended, restated, supplemented or
otherwise modified from time to time. All Obligations of the Borrower under the
Original Loan Agreement shall be governed by this Agreement from and after the
Closing Date. The Loan Documents executed in connection with the Original Loan
Agreement shall remain in full force and effect. All references to the Original
Loan Agreement in the Original Loan Documents shall be deemed to refer to this
Agreement without further amendment thereof.

(c) Each Obligor hereby acknowledges and agrees that each of the Original Loan
Documents, as such Original Loan Document may be amended and restated on the
Closing Date, to which such Obligor is a party remains in full force and effect
and hereby ratifies and reaffirms all of its respective payment and performance
obligations, contingent or otherwise, under each of the Original Loan Documents,
as such Original Loan Document may be amended and restated on the Closing Date,
to which it is a party and, to the extent such Obligor granted Liens on or
security interests in any of its properties pursuant to any of the Original Loan
Documents, as such Original Loan Document may be amended and restated on the
Closing Date, as security for the Obligations, such Obligor, as the case may be,
hereby ratifies and reaffirms such grant of security and confirms and agrees
that such Liens and security interests secure all of the Obligations and remain
in full force and effect after giving effect to this Agreement. The execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of the Bank under the Original Loan Agreement or any
Original Loan Document, nor constitute a waiver of any provision of the Original
Loan Agreement or any Original Loan Document, except as specifically set forth
therein.

11.2 Confirmation of Existing Obligations. The Borrower and each other Obligor
acknowledges and agrees that as of the Closing Date, the outstanding balance of
the loans (including accrued interest thereon but excluding all of the fees and
expenses (including professional fees and expenses) related thereto) under the
Original Loan Agreement was $[            ] and that neither the Borrower nor
any other Obligor has any defense, counterclaim or setoff with respect to the
payment thereof.

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

BORROWER: FOUNTAIN POWERBOATS, INC. By:  

/s/ Reginald M. Fountain, Jr.

Name:   Reginald M. Fountain, Jr. Title:   Chairman of the Board/Chief Executive
Officer

 

PARENT: FOUNTAIN POWERBOAT INDUSTRIES, INC. By:  

/s/ Reginald M. Fountain, Jr.

Name:   Reginald M. Fountain, Jr. Title:   Chairman of the Board/Chief Executive
Officer

 

AFFILIATE GUARANTOR: FOUNTAIN DEALERS’ FACTORY SUPER STORE, INC. By:  

/s/ Reginald M. Fountain, Jr.

Name:   Reginald M. Fountain, Jr. Title:   Chairman of the Board

 

BANK: REGIONS BANK By:  

/s/ William W. Teegarden

Name:   William W. Teegarden Title:   Vice President

 

53



--------------------------------------------------------------------------------

[EXHIBITS AND SCHEDULES OMITTED]